               Case 18-12491-CSS         Doc 268-1       Filed 12/08/18      Page 1 of 71



                                     DISCLOSURE SCHEDULES

                                                   TO

                                      PURCHASE AGREEMENT

                                           BY AND AMONG

                                   SUCCESS HEALTHCARE, LLC

                                                  AND

                                   AMERICORE HOLDINGS, LLC

                                         NOVEMBER 13, 2018

         These disclosure schedules (the “Schedules”) are being delivered pursuant to that certain
Purchase Agreement (the “Agreement”) by and among AMERICORE HOLDINGS, LLC, a Delaware
limited liability company (“Buyer”) and SUCCESS HEALTHCARE, LLC, a California limited liability
company (“Seller”), dated as of even date herewith. Capitalized terms used herein shall have the meaning
ascribed to them in the Agreement.

        These Schedules and the information contained herein are intended to qualify the representations,
warranties and covenants of the Seller and Buyer, as applicable, contained in the Agreement and shall not
be construed to broaden in any way the scope or effect of any such representations, warranties or
covenants. These Schedules are qualified in its entirety by reference to specific provisions of the
Agreement, and nothing herein is intended to constitute, and shall not be construed as constituting,
representations, warranties or covenants of the Seller and Buyer, as applicable.

         The inclusion of an item in the Schedules as an exception to a representation or warranty will not
be deemed an admission that the item represents a material exception or material fact, event or
circumstance. Where the terms of a contract have been referenced, summarized or described herein, such
reference, summary or description does not purport to be a complete statement of the material terms of
such contract and such disclosures are qualified in their entirety by the specific terms of such contract.
Headings have been inserted on the sections of these Schedules for reference purposes only and shall not
affect the disclosures contained herein or have the effect of amending or changing the express description
of the comparable sections of the Agreement.




4815-5451-1993.14
               Case 18-12491-CSS            Doc 268-1      Filed 12/08/18   Page 2 of 71




                                           LIST OF SCHEDULES

                           #                                Title
                    1.2(a)(i)    Owned Real Property
                    1.2(a)(ii)   Leased Real Property
                    1.3(e)       Excluded Marks
                    1.3(i)       Excluded Contracts
                    1.3(l)       Hampton Property
                    1.4(a)(ii)   Capital Lease Obligations
                    1.5(c)       Excluded Liabilities
                    8.4          Material Consents
                    15.8         Brokerage
                    3.2(c)       Consents
                    3.4          Financial Statements
                    3.5          Certain Post-Balance Sheet Results
                    3.6          The Companies
                    3.7          Licenses
                    3.8          Medicare Participation/Accreditation
                    3.9          Regulatory Compliance
                    3.10         Equipment
                    3.11         Real Property
                    3.13         Employee Benefit Plans
                    3.13(c)      Multiemployer Plans
                    3.14         Litigation or Proceedings
                    3.15         Environmental Laws
                    3.16         Taxes
                    3.17         Employee Relations
                    3.18         Contracts
                    3.20         Insurance
                    3.21         Third Party Payor Cost Reports
                    3.22         Medical Staff Matters
                    3.24         Experimental Procedures
                    3.25         Certificates of Need
                    3.26         Bank Accounts
                    4.4          Litigation
                    4.5          Buyer Financial Statements
                    4.6          Certain Post-Balance Sheet Results




4815-5451-1993.14
                Case 18-12491-CSS   Doc 268-1    Filed 12/08/18   Page 3 of 71



                                     Schedule 1.2(a)(i)

                                    Owned Real Property

See attached.




4815-5451-1993.14
            Case 18-12491-CSS            Doc 268-1    Filed 12/08/18   Page 4 of 71



The Owned Real Property collectively have the following 40 Assessor Parcel Numbers:


 Property                                            Parcel Number
 3901 S. Broadway, St. Louis, Missouri               25640000700
 3909 S. Broadway, St. Louis, Missouri               25640000810
 3915 S. Broadway, St. Louis, Missouri               25640001000
 3917 S. Broadway, St. Louis, Missouri               25640001100
 3921 S. Broadway, St. Louis, Missouri               25640001000
 3927 S. Broadway, St. Louis, Missouri               25640001410
 3933 S. Broadway, St. Louis, Missouri               25640001410
 3938 Ohio Avenue, St. Louis, Missouri               25650000100
 2638 Keokuk Street, St. Louis, Missouri             25650000300
 2649 Keokuk Street, St. Louis, Missouri             16450003000
 2645 Keokuk Street, St. Louis, Missouri             16450002950
 2641 Keokuk Street, St. Louis, Missouri             16450002850
 2635 Keokuk Street, St. Louis, Missouri             16450002800
 2631 Keokuk Street, St. Louis, Missouri             16450002700
 2627 Keokuk Street, St. Louis, Missouri             16450002650
 2633R Keokuk Street, St. Louis, Missouri            16450002710
 3901 Ohio Avenue, St. Louis, Missouri               25660002000
 4001 S. Broadway, St. Louis, Missouri               26060001200
 3859 Broadway, St. Louis, Missouri                  16500003300
 3836 Texas Avenue, St. Louis, Missouri              16500000800
 3838 Texas Avenue, St. Louis, Missouri              16500000700
 3840 Texas Avenue, St. Louis, Missouri              16500000600
 3842 Texas Avenue, St. Louis, Missouri              16500000500
 3850 Texas Avenue, St. Louis, Missouri              16500000300
 3856 Texas Avenue, St. Louis, Missouri              16500000200
 3858 Texas Avenue, St. Louis, Missouri              16500000100
 3848 Texas Avenue, St. Louis, Missouri              16500000400
 2614 Potomac Street, St. Louis, Missouri            15630000650
 3501 S. Jefferson Avenue, St. Louis, Missouri       15630000750
 3514 Texas Avenue, St. Louis, Missouri              15630000550
 3516 Texas Avenue, St. Louis, Missouri              15630000500
 3540 Texas Avenue, St. Louis, Missouri              15630000050
 3519 S. Jefferson Avenue, St. Louis, Missouri       15630001307
           Case 18-12491-CSS             Doc 268-1    Filed 12/08/18       Page 5 of 71



3457 Texas Avenue, St. Louis, Missouri               15650003200
2639 Miami Street, St. Louis, Missouri               15660000100
3601 S. Jefferson Avenue, St. Louis, Missouri        16480000600
3607 S. Jefferson Avenue, St. Louis, Missouri        16480000700
3609 S. Jefferson Avenue, St. Louis, Missouri        16480000800
3611 S. Jefferson Avenue, St. Louis, Missouri        16480000900
3617 S. Jefferson Avenue, St. Louis, Missouri        16480001000
5213 Hampton Avenue, St. Louis, Missouri             57490002300
1400 Lemay Ferry Road, St. Louis, Missouri           No parcel, just a mailing address (a collective of
                                                     all parcels combined)
                Case 18-12491-CSS   Doc 268-1     Filed 12/08/18   Page 6 of 71



                                     Schedule 1.2(a)(ii)

                                    Leased Real Property

See attached.




4815-5451-1993.14
              Case 18-12491-CSS           Doc 268-1      Filed 12/08/18        Page 7 of 71



Listing of the original lease for the Premises:
Land, as more particularly described hereto, building structures, and all other improvements located at
3933 S. Broadway, St. Louis Missouri 63118 (Broadway Campus), and 3547 S. Jefferson Avenue, St.
Louis, Missouri 63118 (Jefferson Campus). The Premises include all appurtenances, servitudes,
easements, and right of way related to it.
 Description                Lessor                    Lessee                     Effective Date
 Original Lease             St. Alexius Properties,   St. Alexius Hospital       April 14, 2014
                            LLC                       Corporation #1 dba St.
                                                      Alexius Hospital


                                        LEGAL DESCRIPTION

  BROADWAY CAMPUS: (Parcels 1-16)

  Parcel 1:

  Lots A, B, C and D, Resubdivision of the Southwest part of City Block No'. 1645 of the plat of which
  is recorded in Plat Book 40 page 28 and in said Block No. 1645 of the City of St. Louis, having an
  aggregate front of 185 feet on the North line of Keokuk Street, by a depth Northwardly of 120 feet;
  bounded West by Ohio Avenue.

 Parcel 2:

 A lot of ground in Block No. 1645 of the City of St. Louis, fronting 41 feet 4 inches on the North line
 of Keokuk Street, by a depth Northwardly between parallel lines of 125 feet to a private alley, 10 feet
 wide; bounded on the East by a line parallel with and distant 28 feet 8 inches West of the West line of
 Texas Avenue. (EXCEPTING THEREFROM the East 5.20 feet thereof conveyed by Order of Court to
 Ethel W. Doerhoff by Decree in Suit No. 39044- F Circuit Court, City of St. Louis, a certified copy of
 which is recorded in Book 151M page 1315 of the St. Louis City Records.)

 Parcel 3:

 A lot in Block No. 1645 of the City of St. Louis, fronting 28.67 feet on the North line of Keokuk Street
 by a depth Northwardly of 125 feet; bounded East by Texas Avenue.

 Parce1 3A:

 A tract of land in Block No. 1645 of the City of St. Louis, being described as follows: Beginning at a
 point on the North line of Keokuk Street, said point being distant 28.67 feet West ·of the West line of
 Texas Avenue; thence leaving said North line and running Northwardly and parallel to the West line of
 Texas Avenue, 125 feet to the South line of a private alley; thence along said alley line, Westwardly
 5.20 feet to a point; thence leaving said alley line and running Southwardly and parallel to the West
 line of Texas Avenue, 125 feet to a point in the North line of Keokuk Street; thence Eastwardly along
 said North line, 5.20 feet to the point of beginning.

 Parcel 4:

 A lot in City Block No. 1645 of the City of St. Louis and more particularly described as follows,
 to wit: Beginning at a point in the West line of Texas Avenue, 125 feet North of the North line of
 Keokuk Street, thence West parallel with the North line of Keokuk Street, 70 feet, more or less, to
             Case 18-12491-CSS           Doc 268-1       Filed 12/08/18      Page 8 of 71



a point, thence South parallel with the West line of Texas Avenue 5 feet to a point, thence West
parallel with the North line of Keokuk Street 47 feet 6 inches to the East line of a 20 foot wide
alley, thence North along the East line of said 20 foot wide alley 15 feet to a point, thence East
parallel with the North line of Keokuk Street, 117 feet 6 inches to the West line of Texas Avenue, thence
South along the West line of Texas Avenue 10 feet to a point of beginning,

Parcel 5:

The Eastern 37 feet 6 inches of Lots 29 to 33 inclusive, in Block 1 of FIRST CITY SUBDIVISION of
the Southwest 1/4 of Block 74 of City Commons and in Block 2566 of the City of St. Louis, fronting 37
feet 6 inches on the South line of Keokuk Street, by a depth Southwardly of 129 feet 3 inches to the
South line of said Lot 33; bounded East by Ohio Avenue,

Parcel 6:

The Northern 17 feet of Lot No. 5 and all of Lots Nos, 6, 7 and 8 in Lange's Subdivision and in
Block No, 2606 of the City of St, Louis, fronting 92 feet on the West line of Broadway, by a depth
Westwardly of 120 feet to an alley; bounded North by Osage Street,

Parcel 7:

A lot in Block 1650 of the City of St, Louis, fronting 25 feet on the Western line of Broadway formerly
Jefferson Avenue; by a depth Westwardly of 117 feet 6 inches, more or less, to an alley; bounded South
by Keokuk Street,

Parcel 8:

A lot in Block 1650 of the City of St. Louis, fronting 25 feet, more or less, on the East line of Texas
Avenue, by a depth Eastwardly of 117 feet 6 inches to an alley; 20 feet wide, containing thereon 24 feet
10-5/8 inches; bounded North by property now or formerly of E. Traub, and South by a lot now or
formerly of Jno. Woeger and wife, ·

Parcel 9:

A lot in Block No. 1650 of the City of St, Louis, fronting 25 feet, more or less, on the East line of
Texas Avenue, by a depth Eastwardly of 117 feet 6 inches to an alley 20 feet wide; bounded on the
South by a line 196 feet 9 inches North of the North line of Keokuk Street.

Parcel 10:

A Lot in Block 1650 of the City of St. Louis, beginning at a point in the East line of Texas Avenue
171feet 9 inches North of the North line of Keokuk Street, thence North along the east line of Texas
Avenue 25 feet, thence East and parallel to the North line of Keokuk Street 117 feet 6 inches to an alley,
thence South along the West line of said alley 25 feet, thence West 117 feet 6 inches to the East line of
Texas Avenue to the place of beginning.

Parcel 11:

A Lot in Block 1650 of the City of St. Louis, beginning in the East line of Texas Avenue at a point
distant 127 feet North of the North line of Keokuk Street; thence North along the East line of Texas
Avenue 44 feet 9 inches, more or less, to the South line of Gottfried Schoenthaler's Subdivision; thence
east along said South line of said Subdivision 117 feet 6 inches to an alley; thence South along the West
             Case 18-12491-CSS          Doc 268-1       Filed 12/08/18       Page 9 of 71



line of said alley 44 feet 9 inches, more or less, to a point 127 feet North of the North line of Keokuk
Street; thence West 117 feet 6 inches to the point of beginning.

Parcel 12:

A Lot in City Block 1650 of the City of St. Louis, fronting 53 feet on the East line of Texas Avenue
by a depth Eastwardly of 117 feet 6 inches to an alley; bounded on the South by a line 47 feet
North of the North line of Keokuk Street.

Parcel 13:

A lot in Block No. 1650 of the City of St. Louis, having a frontage of 23 feet 4 inches along the
East line of Texas Avenue, by a depth Eastwardly between parallel lines of 117 feet 6 inches to an
alley, being bounded Southwardly by a line parallel with and distant 23 feet 8 inches North of the
North line of Keokuk Street, said South boundary passing through the approximate center of the
partition wall between building numbered 3856 and 3858 Texas Avenue.

Parcel 14:

A lot in Block No. 1650 of the City of St. Louis, fronting 23 feet 8 inches along the East line of Texas
Avenue, by a depth Eastwardly between parallel lines of 117 feet 6 inches to an alley; bounded South
by Keokuk Street, the North line of the property herein described passing through the approximate
center of the partition wall between buildings numbered 3856 and 3858 Texas Avenue.

Parcel 15:

A lot in Block 1650 of the City of St. Louis having a front of 27 feet on the East line of Texas
Avenue, by a depth Eastwardly of 117 feet 6 inches to an alley; bounded South by a line 100 feet
North of and parallel with the North line of Keokuk Street.

Parcel 16:

A tract of land being all of Block 2564, part of Block 2565, all that part of vacated Bay Street as per
Ordinances 58150, 57069 and 22523, all of a vacated alley as per Ordinance 56841 and that part of
a vacated alley as per Ordinance 56841, all in the City of St. Louis, Missouri and being described as
follows:

Beginning at the intersection of the North line of Osage Street, 60.00 feet wide, with the East line of
Ohio Street, 60.00 feet wide; thence along said East line in a Northwardly direction 394.43 feet; thence
Eastwardly along a line which forms an interior angle to the left from said point of intersection of 90
degrees 07 minutes 41 seconds a distance of 116.00 feet; thence Northwardly along a line which forms
an interior angle to the left from the last said point of 269 degrees 52 minutes 19 seconds a distance of
208.00 feet to a point on the South line of Keokuk Street, 60.00 feet wide; thence Eastwardly along said
South line which forms an interior angle to the left from the last said point of 90 degrees 07 minutes 41
seconds a distance of 258.95 feet to the intersection of said South line of Keokuk Street with the West
line of Bay Street, 50.00 feet wide; thence Southwardly along said West line which forms an interior
angle to the left from the last said point of 89 degrees 27 minutes 38 seconds a distance of 121.25 feet;
thence Eastwardly along a line which forms an interior angle to the left from the last said point of 270
degrees 32 minutes 22 seconds a distance of 50.00 feet to a point in the East line of said Bay Street;
thence Northwardly along said East line which forms an interior angle to the left from the last said
point of 269 degrees 27 minutes 38 seconds a distance of 121.25 feet to said South line of Keokuk
Street; thence Eastwardly along said South line which forms an interior angle to the left from the
             Case 18-12491-CSS          Doc 268-1       Filed 12/08/18       Page 10 of 71



last said point of 90 degrees 32 minutes 22 seconds a distance of 144.98 feet to the intersection of
said South line of Keokuk Street with the West line of Broadway Street, 120.00 feet wide; thence
Southwardly along said West line which forms an interior angle to the left from the last said point
of 89 degrees 27 minutes 38 seconds a distance of 600.69 feet to the intersection of said West line
with said North line of Osage Street; thence Westwardly along said North line which forms an
interior angle to the left from the last said point of 90 degrees 43 minutes 08 seconds a distance of
565.63 feet to a point on said East line of Ohio Street, said point being the point of beginning and
forming a closing angle to the left 89 degrees 41 minutes 33seconds.

JEFFERSON CAMPUS: (Parcels 17 - 22)

Parcel 17:

All of Block 1563 of the City of St. Louis, bounded as follows: North by Potomac Street; South by
Miami Street; West by Texas Avenue; and East by Jefferson Avenue; together with the East half of
Vacated Texas Avenue lying adjacent to subject land, vacated by Ordinance Number 64040, affidavit
of which is recorded in Book 1293M page 1304 of the City of St. Louis Records.

Parcel 18:

Lots 29 and O in Block 2 of KAEKEL'S SUBDIVISION in Block 61 of the City Commons and in
Block 1565 of the City of St. Louis, fronting 52 feet 6 inches on the West line of Texas Avenue, by a
depth Westwardly of 118 feet to an alley, bounded South by Potomac Street.

Parcel 19:

All of City Block 1566 together with the West half of Vacated Texas Avenue, lying adjacent to subject
land, vacated by Ordinance No. 64040, affidavit of which is recorded in Book 1293M page 1304 of the
City of St. Louis, fronting 599 feet 1-1/2 inches on the center line of vacated Texas Avenue, 60 feet wide,
by a depth Westwardly of 284 feet 5 inches along the South line of Potomac Street, 60 feet wide, and of
285 feet 4-3/4 inches along the North line of Miami Street, 60 feet wide, to the East line of Ohio Avenue,
60 feet wide, on which there is a frontage of 598 feet 7 inches.

Parcel 20:

A Parcel of ground being the Northern 8.00 feet of Lot 5, together with all of Lots 6 through 12,
inclusive, in Block 1648 of the City of St. Louis, Missouri, and being more particularly described
as follows: Beginning at the point of intersection of the Southern line of Miami Street, 60 feet wide,
with the Western line of Jefferson Avenue, 120 feet wide; thence Southwardly 183.00 feet along
the Western line of said Jefferson Avenue to a line distant 8.00 feet South and parallel with the
Northern line of said Lot 5; thence Westwardly 112.50 feet along said line parallel with the Northern
line of said Lot 5, to the Eastern line of an alley, 15 feet wide; thence Northwardly 183.00 feet along
the Eastern line of said alley to the Southern line of said Miami Street; thence Eastwardly 112.50
feet along the Southern line of said Miami Street, to the Western line of said Jefferson Avenue, and
the point of beginning.

Parcel 21:

Lots 5 and 6 in Block 30 of TWABRIG'S ADDITION TO SOUTHAMPTON and in Block 5749 of the
City of St. Louis, together fronting 80 feet on the North line of Walsh Street by a depth Northwardly of
125 feet to an alley; bounded East by Hampton Avenue.

Parcel 22: (St. Louis County)
          Case 18-12491-CSS         Doc 268-1      Filed 12/08/18    Page 11 of 71



Lots 15, 16, 17, 18, 19, 20, 21, and 22 in Block 9 of POINT BREEZE HOMESITES,
according to the plat thereof recorded in Plat Book 24 page 15 of the St. Louis County Records;
EXCEPTING THEREFROM that part taken for the widening of Lemay Ferry Road by Condemnation
Suit #85528 in the Circuit Court of St. Louis County, Missouri
              Case 18-12491-CSS        Doc 268-1     Filed 12/08/18   Page 12 of 71



                                           Schedule 1.3(e)

                                          Excluded Marks

    1. Promise Healthcare and variations thereof
    2. Success Healthcare and variations thereof




4815-5451-1993.14
              Case 18-12491-CSS        Doc 268-1    Filed 12/08/18    Page 13 of 71



                                            Schedule 1.3(i)

                                          Excluded Contracts

    1. CHG Medical Staffing d/b/a RN Network - Staffing Agreement

    2. McKesson Technologies

    3. MedAssets Supply Chain - Vizient

    4. Medline Industries - Supplier

    5. Operation Agreement of Success Healthcare, LLC by and between Peter R. Baronoff, Howard B
       Koslow and Lawrence Leder, non-member managers, dated December 1, 2008

    6. Operating Agreement of Success Healthcare, LLC by and between Peter R. and Malinda
       Baronoff, Howard B. and Jane Koslow, and Lawrence and Carole Leder, dated August 26, 2008

    7. Amendment and Joinder to Operating Agreement of Success Healthcare, LLC by and between
       Founding Partners Designee, LLC, Success Healthcare, LLC, dated March 17, 2014

    8. Commercial Premium Finance Agreement by and between Promise Healthcare Group, LLC and
       First Insurance Funding, dated February 8, 2018

    9. Commercial Premium Finance Agreement by and between Promise Healthcare Group, LLC and
       First Insurance Funding, dated December 18, 2017

    10. Commercial Premium Finance Agreement by and between Promise Healthcare Group, LLC and
        First Insurance Funding, dated December 12, 2017

    11. Commercial Premium Finance Agreement by and between Promise Healthcare Group, LLC and
        First Insurance Funding, dated December 18, 2017




4815-5451-1993.14
              Case 18-12491-CSS      Doc 268-1      Filed 12/08/18    Page 14 of 71



                                         Schedule 1.3(l)

                                       Hampton Property

    1. The Hampton property where the former service station was located has a PIN of 57490002300.
       The legal description is:
       CB 5749 HAMPTON, 125 FT X 80 FT TWABRIGS TO SOUTHAMPTON ADDN, BLOCK 30,
       LOTS 5 & 6 (the “Hampton Property”)




4815-5451-1993.14
              Case 18-12491-CSS        Doc 268-1      Filed 12/08/18      Page 15 of 71



                                          Schedule 1.4(a)(ii)

                                      Capital Lease Obligations

Obligations remaining under the agreements related to the following UCC liens:

    1. Lease of computer equipment, File Number 20110108071B, continuation 1609127638600,
       expiration date 10/4/2021, Secured Party Dell Financial Services LLC, Debtor St. Alexius
       Hospital Corporation #1.
    2. Equipment Lease, File Number 120404604034, continuation 1702028305118, expiration date
       3/29/2022, Secured Parties Med One Capital Funding, LLC and Republic Bank, Debtors St.
       Alexius Hospital and St. Alexius Hospital Corporation #1.
    3. Bulk Product Agreement, File Number 1504225314803, expiration date 4/22/2020, Secured Party
       Air Liquide Healthcare America Corporation, Debtor St. Alexius Hospital Corporation #1.
    4. Equipment Lease, File Number 1708039170732, expiration date 8/3/2022, Secured Party Air
       Liquide Healthcare America Corporation, Debtor St. Alexius Hospital Corporation #1.
    5. Equipment Lease, File Number 1712049688669, expiration date 12/4/2022, Secured Party Gibbs
       Technology Lesaing - HG1, LLC, Debtor St. Alexius Hospital Corporation #1.




4815-5451-1993.14
              Case 18-12491-CSS          Doc 268-1        Filed 12/08/18   Page 16 of 71



                                              Schedule 1.5(c)

                                           Excluded Liabilities

    1. Environmental liability in connection with the Hampton Property.

    2. The Forest Park liabilities reflected in the attached.




4815-5451-1993.14
                                                     9
                 Case 18-12491-CSS              Doc 268-1         Filed 12/08/18     Page 17 of 71




490-FOREST PARK 1
Comparative Balance Sheet


                                                  Sep-18             Aug-18                2017          Variance


ASSETS
CURRENT ASSETS




 TOTIC-TOTAL INTERCOMPANY                            (336,885)          (336,885)            (336,799)              (86)


            TCurA-TOTAL CURRENT ASSETS               (336,885)          (336,885)            (336,799)              (86)


FIXED ASSETS


                       TotAs-TOTAL ASSETS          $ (336,885)        $ (336,885)          $ (336,799)         $ (86)


LIABILITIES AND EQUITY
CURRENT LIABILITIES
 20000-ACCOUNTS PAYABLE                            $ 4,218,371        $ 4,218,371          $ 4,218,371          $ (0)
 21500-TAXES WITHHELD AND ACCRUED                   $ (29,669)         $ (29,669)           $ (29,669)          $ (0)
 22500-OTHER LIABILITIES                             $ 335,812         $ 335,812            $ 335,812           $ (0)


          TCurL-TOTAL CURRENT LIABILITIES            4,524,514          4,524,514            4,524,514               (0)


                      ToLia-TOTAL LIABILITIES        4,524,514          4,524,514            4,524,514               (0)


SHAREHOLDERS' EQUITY
 TotEq-TOTAL SHAREHOLDERS' EQUITY                   (4,861,313)       (4,861,313)          (4,861,313)               (0)
 NtInc-NET INCOME (LOSS)                                   (86)               (86)                 (0)              (86)
            TOTAL SHAREHOLDERS' EQUITY              (4,861,399)       (4,861,399)          (4,861,313)              (86)


 TOTAL LIABILITIES SHAREHOLDERS' EQUITY            $ (336,885)        $ (336,885)          $ (336,799)         $ (86)
              Case 18-12491-CSS   Doc 268-1    Filed 12/08/18   Page 18 of 71



                                      Schedule 8.4

                                   Material Consents

None.




4815-5451-1993.14
                                          10
              Case 18-12491-CSS   Doc 268-1    Filed 12/08/18   Page 19 of 71



                                     Schedule 15.8

                                      Brokerage

None.




4815-5451-1993.14
                                          11
              Case 18-12491-CSS   Doc 268-1     Filed 12/08/18   Page 20 of 71



                                     Schedule 3.2(c)

                                       Consents

None.




4815-5451-1993.14
                                           12
              Case 18-12491-CSS           Doc 268-1        Filed 12/08/18       Page 21 of 71



                                                Schedule 3.4

                                           Financial Statements

The Financial Statements (i) that are not for a fiscal year-end do not reflect normal recurring year-end
adjustments, (ii) do not contain footnotes, (iii) were prepared without physical inventories, (iv) do not
contain a statement of cash flow, (v) omit substantially all the disclosures required by GAAP, (vi) are not
restated for subsequent events, (vii) may not reflect any adjustments for impairment of long-lived assets,
or restructuring charges or the reclassification of assets held for sale on the applicable balance sheet, and
(viii) balance sheets reflect the following liabilities in intercompany liabilities: (A) accruals in respect of
Sellers’ self-insured employee health benefits, (B) liabilities payable in connection with workers’
compensation claims, (C) liabilities payable pursuant to any employee welfare benefit plan (within the
meaning of Section 3(1) of ERISA) maintained by Sellers or any Affiliate of Sellers on account of any of
the Facility Employees, and (D) payroll and bonuses payable and vacation, holiday and similar accruals
with respect to some but not all Facility Employees. Federal, state and local income or franchise taxes
accruals are not reflected on the balance sheets or income statements.




4815-5451-1993.14
                                                      13
              Case 18-12491-CSS       Doc 268-1      Filed 12/08/18   Page 22 of 71



                                           Schedule 3.5

                                 Certain Post-Balance Sheet Results

Filing of the Bankruptcy Case.




4815-5451-1993.14
                                                14
              Case 18-12491-CSS         Doc 268-1       Filed 12/08/18     Page 23 of 71



                                             Schedule 3.6

                                            The Companies

Wells Fargo, N.A. has a pledge of the Seller’s Interests in Success Healthcare 2, LLC and, in turn, has a
pledge of Success Healthcare 2, LLC’s Interests in St. Alexius Hospital Corporation #1 and St. Alexius
Properties, LLC.




4815-5451-1993.14
                                                   15
              Case 18-12491-CSS       Doc 268-1        Filed 12/08/18     Page 24 of 71



                                              Schedule 3.7

                                               Licenses

    1. State of Missouri, Missouri Department of Revenue Taxation Division, Missouri Retail Sales
       License, St. Alexius Hospital Corp #1, Issued 6/21/2018, Missouri ID 18977901

    2. Accreditation by The Joint Commission of St. Alexius Hospital Corporation #1 for Behavioral
       Health Care Accreditation Program, dated August 4, 2016, for 36 months.

    3. Accreditation by The Joint Commission of St. Alexius Hospital Corporation #1 for Hospital
       Accreditation Program, dated February 22, 2017, for 36 months.

    4. Hospital License, Missouri Department of Health and Senior Services, St. Alexius Hospital #1,
       issued 8/1/2016.

    5. City of St. Louis Department of Public Safety, Annual Inspection Certificate, St. Alexius
       Hospital, Occupancy Permit # 111556, Certificate # 1622, issued 7/27/18.

    6. City of St. Louis Department of Public Safety, Annual Inspection Certificate, St. Alexius
       Hospital, Occupancy Permit # 109668, Certificate # 1621, issued 7/31/18.

    7. Missouri Certificate of Insurance, Underground Storage Tank, Policy Number PEC004774501,
       Indian Harbor Insurance Company, for Promise Healthcare Group, period of coverage 6/20/2018

    8. Missouri Department of Natural Resources, Hazardous Waste Program, Underground Storage
       Tank Certificate of Registration, issued 9/18/2017.

    9. Federal Communications Commission, Public Safety and Homeland Security Bureau, Radio
       Station Authorization, for St. Alexius Hospital Corp, Call Sign WQPW212, issued 8/28/2012.

    10. Federal Communications Commission, Public Safety and Homeland Security Bureau, Radio
        Station Authorization, for St. Alexius Hospital Corp #1, Call Sign WQPE871, issued 4/26/2012.

    11. Federal Communications Commission, Public Safety and Homeland Security Bureau, Radio
        Station Authorization, for St. Alexius Hospital Corporation #1, Call Sign KOH382, issued
        3/20/2012.

    12. City of St. Louis Department of Health, Heath Permit to operate a Food Service Establishment,
        Residential Facility, St. Alexius Hospital, Permit # CIVY-AV3RW9, issued 1/16/2018.

    13. Centers for Medicare & Medicaid Services, Clinical Laboratory Improvement Amendments,
        Certification of Accreditation, St. Alexius Hospital - Broadway Campus, CLIA ID Number
        26D0439140, Laboratory Director A Weldon Schott DO, effective date 1/3/2017.

    14. The Joint Commission, Lab Accreditation, ID 344005, issued 2/3/2018.

    15. Metabolic and Bariatric Surgery        Accreditation   and   Quality   Improvement   Program,
        Comprehensive Center Accreditation.

    16. U.S. Nuclear Regulatory Commission, Materials License, St. Alexius Hospital, License 24-
        01381-01, renewed through 6/30/2024.
4815-5451-1993.14
                                                  16
              Case 18-12491-CSS         Doc 268-1        Filed 12/08/18      Page 25 of 71



    17. Missouri Department of Health and Senior Services, Bureau of Narcotics and Dangerous Drugs,
        Missouri Controlled Substances Registration, St. Alexius Hospital, BNDD Number 2500025807,
        effective 12/15/2017.

    18. Controlled Substance Registration Certificate, United States Department of Justice, Drug
        Enforcement Administration, DEA Registration Number FS5029550, St. Alexius Hospital
        Corporation #1, for Hospital/Clinic, issued 2/7/2018.

    19. Missouri State Board of Nursing, Lutheran School of Nursing, Nursing Diploma Program,
        Approved Program of Professional Nursing, 2013- 2018.

    20. Accreditation Commission for Education in Nursing, Success Healthcare/St. Alexius Hospital,
        Inc., Diploma Nursing Program, Spring 2017 - Fall 2022.

    21. Missouri Division of Fire Safety, Elevator Safety Unit, Elevator State Operating Certificate, State
        ID 7109, inspection date 1/23/2018, St. Alexius Hospital, location #1 middle.

    22. Missouri Division of Fire Safety, Elevator Safety Unit, Elevator State Operating Certificate, State
        ID 15280, inspection date 1/25/2018, St. Alexius Hospital, location pharmacy.

    23. Missouri Division of Fire Safety, Elevator Safety Unit, Elevator State Operating Certificate, State
        ID 7110, inspection date 1/23/2018, St. Alexius Hospital, location #1.

    24. Missouri Division of Fire Safety, Elevator Safety Unit, Elevator State Operating Certificate,
        State ID 7111, inspection date 1/23/2018, St. Alexius Hospital, location #3.

    25. Missouri Division of Fire Safety, Elevator Safety Unit, Elevator State Operating Certificate, State
        ID 7112, inspection date 1/25/2018, St. Alexius Hospital, location #4.

    26. Missouri Department of Revenue, Certificate of No Tax Due, St. Alexius Hospital Corp #1,
        Notice Number 2001943924, Missouri ID 18977901, June 19, 2018.

    27. State of Missouri, Missouri Retail Sales License, St. Alexius Hospital Corp #1, Missouri ID
        18977901, issued 6/21/2018.

    28. Missouri Business Tax Registration, Missouri Department of Revenue, St. Alexius Hospital Corp
        #1, Sales Location, Missouri ID 18977901, Notice Number 2001943926, 6/21/2018.

    29. Missouri Business Tax Registration, Missouri Department of Revenue, St. Alexius Hospital Corp
        #1, Sales Tax, Notice Number 2001943920, 6/21/2018.

    30. United States Department of Education, School Participation Management Division, Eligibility
        and Certification Approval Report, Lutheran School of Nursing d/b/a Lutheran Medical Center
        School of Nursing, dated 4/28/2017. The Lutheran School of Nursing’s eligibility to receive
        federal funding from the Department of Education may be revoked in connection with the filing
        of the Bankruptcy Case.




4815-5451-1993.14
                                                    17
              Case 18-12491-CSS       Doc 268-1       Filed 12/08/18     Page 26 of 71



                                            Schedule 3.8

                               Medicare Participation/Accreditation

    1. Centers for Medicare & Medicaid Services Certification 26-0210, dated August 9, 2018.

    2. Centers for Medicare & Medicaid Services Certification 26-0210, dated August 27, 2018.

    3. Missouri Department of Health and Senior Services Plan of Correction Approval, dated
       November 9, 2018.

    4. Centers for Medicare & Medicaid Services Notice & Rescission Letter.




4815-5451-1993.14
                                                 18
              Case 18-12491-CSS       Doc 268-1       Filed 12/08/18     Page 27 of 71



                                            Schedule 3.9

                                      Regulatory Compliance

    1. Centers for Medicare & Medicaid Services Certification 26-0210, dated August 9, 2018.

    2. Centers for Medicare & Medicaid Services Certification 26-0210, dated August 27, 2018.

    3. Disclosures made pursuant to that certain Common Interest and Joint Defense Agreement,
       between and among St. Alexius Hospital Corporation #1, Success Healthcare, LLC and
       Americore Holdings, LLC, dated June 21, 2018.

    4. Missouri Department of Health and Senior Services Plan of Correction Approval, dated
       November 9, 2018.

    5. The Lutheran School of Nursing’s eligibility to receive federal funding from the Department of
       Education may be revoked in connection with the filing of the Bankruptcy Case.




4815-5451-1993.14
                                                 19
                Case 18-12491-CSS   Doc 268-1    Filed 12/08/18   Page 28 of 71



                                       Schedule 3.10

                                        Equipment

See attached.




 4815-5451-1993.14
                                            20
                                                         Case 18-12491-CSS                                 Doc 268-1               Filed 12/08/18                    Page 29 of 71

St. Alexius Hospital
Fixed Assets                                                                                   341374.84
Audit Year Ended 12/31/2018


                                          Balance                        Reclasses/           Balance                       Reclasses/           Balance                           Reclasses/             Balance                     Reclasses/
                                         12/31/2017      Additions     Deletions/Retires     1/31/2018      Additions     Deletions/Retires     2/28/2018       Additions        Deletions/Retires       3/31/2018     Additions    Deletions/Retires

Building Improvements
Cost                                         1,355,990                                         1,355,990      379,737                             1,735,727          54,056                                1,789,783      71,461
Acc depreciation                               131,430       10,408                              141,837       60,560                               202,397          16,198                                  218,596      16,638
Book value                                   1,224,560      (10,408)                  -        1,214,152      319,177                    -        1,533,329          37,857                          -     1,571,187      54,823                   -

IT Support Equipment
Cost                                           112,989                                           112,989                                           112,989            5,242                                 118,231
Acc depreciation                                95,504        1,027                               96,532         1,027                              97,559            1,027                                  98,587        1,173
Book value                                      17,484       (1,027)                  -           16,457        (1,027)                  -          15,429            4,215                          -       19,644       (1,173)                  -

Equipment
Cost                                         2,372,624        8,753                            2,381,377                                          2,381,377         (11,580)                               2,369,797      38,086
Acc depreciation                             1,812,562       10,157                            1,822,719        10,261                            1,832,980           8,892                                1,841,872       7,992
Book value                                     560,062       (1,404)                  -          558,658       (10,261)                  -          548,397         (20,472)                         -       527,925      30,094                   -

Autos
Cost                                            13,991                                            13,991                                             13,991                                                  13,991
Acc depreciation                                 9,745          451                               10,196           451                               10,647             451                                  11,098          451
Book value                                       4,246         (451)                  -            3,795          (451)                  -            3,344            (451)                         -        2,893         (451)                  -

Furniture & Equipment
Cost                                         1,017,334                                         1,017,334                                          1,017,334           1,573                                1,018,907      52,033
Acc depreciation                               986,140        1,386                              987,526         1,386                              988,912           1,386                                  990,298         980
Book value                                      31,194       (1,386)                  -           29,808        (1,386)                  -           28,422             187                          -        28,610      51,053                   -


Software
Cost                                           415,178                                           415,178                                           415,178                                                  415,178
Acc depreciation                               311,123        7,677                              318,801         7,677                             326,478            7,677                                 334,156        5,851
Book value                                     104,055       (7,677)                  -           96,377        (7,677)                  -           88,700          (7,677)                         -       81,023       (5,851)                  -

Leased Equip
Cost                                           326,155                                           326,155                                           326,155                                                  326,155
Acc depreciation                               326,155                                           326,155                                           326,155                                                  326,155
Book value                                         -            -                     -              -             -                     -             -                -                            -          -             -                    -


Construction in Progress
Cost                                           341,375                                           341,375      (341,375)                                 -                                                        -
Acc depreciation                                   -                                                 -                                                  -                                                        -
Book value                                     341,375          -                     -          341,375      (341,375)                  -              -               -                            -           -            -                    -



SUMMARIZED
Cost                                      5,955,635.73                                -     5,964,388.69        38,362                   -        6,002,751          49,291                          -     6,052,043     161,580                   -
Acc depreciation                          3,672,659.15                                -     3,703,765.50        81,363                   -        3,785,129          35,632                          -     3,820,761      33,084                   -
Book value                                2,282,976.58          -                     -     2,260,623.19       (43,001)                  -        2,217,622          13,659                          -     2,231,281     128,496                   -




YTD Depreciation Expense

Building Improvements                       101,437.97       10,408                              10,408         60,560                              70,968           16,198                                  87,166       16,638
IT Support Equipment                         17,135.04        1,027                                1,027         1,027                               2,055            1,027                                   3,082        1,173
Equipment                                   252,257.83       10,157                              10,157         10,261                              20,418            8,892                                  29,310        7,992
Autos                                         5,412.24          451                                  451           451                                 902              451                                   1,353          451
Furniture & Equipment                        81,329.40        1,386                                1,386         1,386                               2,772            1,386                                   4,158          980
Software                                    102,568.59        7,677                                7,677         7,677                              15,355            7,677                                  23,032        5,851
Leased Equip                                 18,400.16          -                                    -             -                                   -                -                                       -            -
                                            578,541.23                                          31,106.4                                           112,470                                                  148,102


DEPRECIABLE ASSETS, NET & CIP COMBINED    2,282,976.58                                          2,260,623                                         2,217,622                                                2,231,281



                                                 C:\Users\mldegenhart\AppData\Local\Microsoft\Windows\Temporary Internet Files\Content.Outlook\69Y3ILT3\SAH Fixed Assets Rollforward 09-2018.xlsx
                                                          Case 18-12491-CSS                                 Doc 268-1               Filed 12/08/18                    Page 30 of 71

FIXED ASSETS, NET - PER BALANCE SHEET      2,282,976.58                                          2,260,623                                         2,217,622                                              2,231,281
DIFFERENCE                                          -                                                 0.00                                                 0                                                      0




Certificate of Need                         400,000.08        16,667                               16,667        16,667                               33,333          16,667                                50,000      16,667

CURRENT YEAR DEPRECIATION & AMORTIZATION    978,541.31        47,773                               47,773        98,030                   -      145,802.98        16,666.67                         -   198,101.91   16,666.67   -




                                                  C:\Users\mldegenhart\AppData\Local\Microsoft\Windows\Temporary Internet Files\Content.Outlook\69Y3ILT3\SAH Fixed Assets Rollforward 09-2018.xlsx
                                                             Case 18-12491-CSS                               Doc 268-1                 Filed 12/08/18                    Page 31 of 71

St. Alexius Hospital
Fixed Assets
Audit Year Ended 12/31/2018


                                          Balance
                                         4/30/2018

Building Improvements
Cost                                       1,861,244
Acc depreciation                             235,234
Book value                                 1,626,010

IT Support Equipment
Cost                                        118,231
Acc depreciation                             99,760
Book value                                   18,471

Equipment
Cost                                       2,407,883
Acc depreciation                           1,849,864
Book value                                   558,019

Autos
Cost                                         13,991
Acc depreciation                             11,549
Book value                                    2,442

Furniture & Equipment
Cost                                       1,070,940
Acc depreciation                             991,277
Book value                                    79,663


Software
Cost                                        415,178
Acc depreciation                            340,006
Book value                                   75,172

Leased Equip
Cost                                        326,155
Acc depreciation                            326,155
Book value                                      -


Construction in Progress
Cost                                             -
Acc depreciation                                 -
Book value                                       -



SUMMARIZED
Cost                                       6,213,622
Acc depreciation                           3,853,845
Book value                                 2,359,777




YTD Depreciation Expense

Building Improvements                       103,804
IT Support Equipment                          4,256
Equipment                                    37,302
Autos                                         1,804
Furniture & Equipment                         5,138
Software                                     28,883
Leased Equip                                    -
                                            181,186


DEPRECIABLE ASSETS, NET & CIP COMBINED     2,359,777



                                                     C:\Users\mldegenhart\AppData\Local\Microsoft\Windows\Temporary Internet Files\Content.Outlook\69Y3ILT3\SAH Fixed Assets Rollforward 09-2018.xlsx
                                                            Case 18-12491-CSS                               Doc 268-1                 Filed 12/08/18                    Page 32 of 71

FIXED ASSETS, NET - PER BALANCE SHEET       2,359,777
DIFFERENCE                                       0.00




Certificate of Need                           66,667

CURRENT YEAR DEPRECIATION & AMORTIZATION   247,852.37




                                                    C:\Users\mldegenhart\AppData\Local\Microsoft\Windows\Temporary Internet Files\Content.Outlook\69Y3ILT3\SAH Fixed Assets Rollforward 09-2018.xlsx
                                                              Case 18-12491-CSS                                 Doc 268-1               Filed 12/08/18                    Page 33 of 71

St. Alexius Hospital
Fixed Assets
Audit Year Ended 12/31/2018


                                                           Reclasses/             Balance                             Reclasses/           Balance                       Reclasses/           Balance                     Reclasses/          Balance
                                         Additions       Deletions/Retires       5/31/2018          Additions       Deletions/Retires     6/30/2018      Additions     Deletions/Retires     7/31/2018     Additions    Deletions/Retires    8/31/2018     Additions

Building Improvements
Cost                                        44,651                                   1,905,895          202,706                            2,108,601        40,150                            2,148,751       66,276                          2,215,027       93,908
Acc depreciation                            17,233                                     252,467           17,606                              270,073        19,295                              289,367       19,629                            308,997       20,076
Book value                                  27,417                       -           1,653,428          185,101                    -       1,838,528        20,856                    -       1,859,384       46,646                  -       1,906,030       73,832

IT Support Equipment
Cost                                                                                  118,231              5,748                             123,978         5,690                              129,668       12,429                            142,097
Acc depreciation                             1,173                                    100,933              1,173                             102,106         1,333                              103,439        1,484                            104,923        1,836
Book value                                  (1,173)                      -             17,298              4,574                   -          21,872         4,357                    -          26,229       10,945                  -          37,174       (1,836)

Equipment
Cost                                         8,613                                   2,416,496             5,834                           2,422,330         3,807                            2,426,137       28,307                          2,454,443       35,705
Acc depreciation                             9,866                                   1,859,730             9,969                           1,869,699        10,038                            1,879,737       10,083                          1,889,820       10,420
Book value                                  (1,253)                      -             556,766            (4,135)                  -         552,631        (6,231)                   -         546,400       18,223                  -         564,623       25,285

Autos
Cost                                                                                    13,991           30,725                               44,716                                             44,716        6,459                             51,175
Acc depreciation                               451                                      12,000              451                               12,451          1,305                              13,755        1,305                             15,060        1,484
Book value                                    (451)                      -               1,991           30,274                    -          32,265         (1,305)                  -          30,961        5,155                  -          36,115       (1,484)

Furniture & Equipment
Cost                                        56,146                                   1,127,086           31,813                            1,158,899         7,200                            1,166,099       48,600                          1,214,699
Acc depreciation                             2,725                                     994,002            4,285                              998,287         5,168                            1,003,455        5,368                          1,008,824        6,718
Book value                                  53,421                       -             133,084           27,528                    -         160,612         2,032                    -         162,644       43,232                  -         205,875       (6,718)


Software
Cost                                                                                  415,178                                                415,178                                            415,178                                         415,178
Acc depreciation                             6,764                                    346,770              6,507                             353,278         6,507                              359,785        6,507                            366,293        6,507
Book value                                  (6,764)                      -              68,408            (6,507)                  -          61,901         (6,507)                  -          55,393       (6,507)                 -          48,886       (6,507)

Leased Equip
Cost                                                                                  326,155                                                326,155                                            326,155                                         326,155
Acc depreciation                                                                      326,155                                                326,155                                            326,155                                         326,155
Book value                                      -                        -                -                     -                  -             -              -                     -             -             -                   -             -             -


Construction in Progress
Cost                                                                                         -                                                    -                                                  -                                               -
Acc depreciation                                                                             -                                                    -                                                  -                                               -
Book value                                      -                        -                   -                  -                  -              -             -                     -              -            -                   -              -            -



SUMMARIZED
Cost                                       109,410                       -        6,323,032.06          276,825                    -     6,599,857.41       56,847                    -    6,656,704.18      162,071                  -     6,818,774.80     129,613
Acc depreciation                            38,213                       -        3,892,057.48           39,990                    -     3,932,047.92       43,646                    -    3,975,693.83       44,377                  -     4,020,071.29      47,042
Book value                                  71,197                       -        2,430,974.58          236,835                    -     2,667,809.49       13,201                    -    2,681,010.35      117,693                  -     2,798,703.51      82,571




YTD Depreciation Expense

Building Improvements                       17,233                                    121,037            17,606                              138,643        19,295                              157,938       19,629                            177,567       20,076
IT Support Equipment                         1,173                                      5,429             1,173                                6,602         1,333                                7,934        1,484                              9,419        1,836
Equipment                                    9,866                                     47,168             9,969                               57,137        10,038                               67,175       10,083                             77,258       10,420
Autos                                          451                                      2,255               451                                2,706         1,305                                4,011        1,305                              5,315        1,484
Furniture & Equipment                        2,725                                      7,863             4,285                               12,147         5,168                               17,316        5,368                             22,684        6,718
Software                                     6,764                                     35,647             6,507                               42,154         6,507                               48,662        6,507                             55,169        6,507
Leased Equip                                   -                                          -                 -                                    -             -                                    -            -                                  -            -
                                                                                      219,398                                                259,389                                            303,035                                         347,412


DEPRECIABLE ASSETS, NET & CIP COMBINED                                               2,430,975                                              2,667,809                                          2,681,010                                      2,798,704



                                                      C:\Users\mldegenhart\AppData\Local\Microsoft\Windows\Temporary Internet Files\Content.Outlook\69Y3ILT3\SAH Fixed Assets Rollforward 09-2018.xlsx
                                                               Case 18-12491-CSS                               Doc 268-1                 Filed 12/08/18                    Page 34 of 71

FIXED ASSETS, NET - PER BALANCE SHEET                                                 2,430,975                                              2,667,809                                          2,681,010                    2,798,704
DIFFERENCE                                                                                 0.00                                                   0.00                                               0.00                          0.00




Certificate of Need                          16,667                                      83,333           16,667                              100,000        16,667                              116,667      16,667          133,333       16,667

CURRENT YEAR DEPRECIATION & AMORTIZATION   16,666.67                      -         302,731.68          16,666.67                   -      359,388.79     16,666.67                   -       419,701.37    16,666.67   -   480,745.50    16,666.67




                                                       C:\Users\mldegenhart\AppData\Local\Microsoft\Windows\Temporary Internet Files\Content.Outlook\69Y3ILT3\SAH Fixed Assets Rollforward 09-2018.xlsx
                                                              Case 18-12491-CSS                                  Doc 268-1              Filed 12/08/18                    Page 35 of 71

St. Alexius Hospital
Fixed Assets
Audit Year Ended 12/31/2018


                                           Reclasses/          Balance           Per Fixed         GL vrs. FAM          Total             Total Reclasses/
                                         Deletions/Retires    9/30/2018        Assets Module        Variance           Additions          Deletions/Retires

Building Improvements
Cost                                                            2,308,934                                                    952,945                      -
Acc depreciation                                                  329,072                           (329,072.34)             197,643                      -
Book value                                             -        1,979,862

IT Support Equipment
Cost                                                              142,097                           (142,097.12)              29,109                      -
Acc depreciation                                                  106,759                           (106,759.16)              11,255                      -
Book value                                             -           35,338

Equipment
Cost                                                            2,490,148                                                    117,524                      -
Acc depreciation                                                1,900,241                                                     87,679                      -
Book value                                             -          589,908

Autos
Cost                                                               51,175                             (51,175.00)             37,184                      -
Acc depreciation                                                   16,544                             (16,543.89)              6,799                      -
Book value                                             -           34,631

Furniture & Equipment
Cost                                                            1,214,699                          (1,214,699.17)            197,365                      -
Acc depreciation                                                1,015,542                          (1,015,542.13)             29,402                      -
Book value                                             -          199,157


Software
Cost                                                              415,178                                                        -                        -
Acc depreciation                                                  372,800                                                     61,677                      -
Book value                                             -           42,378

Leased Equip
Cost                                                              326,155                           (326,155.00)                   -                      -
Acc depreciation                                                  326,155                           (326,155.00)                   -                      -
Book value                                             -              -


Construction in Progress
Cost                                                                   -                                                    (341,375)                     -
Acc depreciation                                                       -                                     -                   -                        -
Book value                                             -               -



SUMMARIZED
Cost                                                   -     6,948,387.33                    -     (6,948,387.33)            983,999                      -
Acc depreciation                                       -     4,067,113.10                    -     (4,067,113.10)            363,348                      -
Book value                                             -     2,881,274.23                    -




YTD Depreciation Expense                                                     PER Current Yr P&L
                                                                               70810-70817
Building Improvements                                             197,643
IT Support Equipment                                               11,255
Equipment                                                          87,679
Autos                                                               6,799
Furniture & Equipment                                              29,402
Software                                                           61,677
Leased Equip                                                          -
                                                                  394,454               394,454            (0.02)


DEPRECIABLE ASSETS, NET & CIP COMBINED                          2,881,274



                                                      C:\Users\mldegenhart\AppData\Local\Microsoft\Windows\Temporary Internet Files\Content.Outlook\69Y3ILT3\SAH Fixed Assets Rollforward 09-2018.xlsx
                                                   Case 18-12491-CSS                                  Doc 268-1              Filed 12/08/18                    Page 36 of 71

FIXED ASSETS, NET - PER BALANCE SHEET                2,881,274
DIFFERENCE                                                 0.00




Certificate of Need                                    150,000               150,000              -

CURRENT YEAR DEPRECIATION & AMORTIZATION   -        544,453.98




                                           C:\Users\mldegenhart\AppData\Local\Microsoft\Windows\Temporary Internet Files\Content.Outlook\69Y3ILT3\SAH Fixed Assets Rollforward 09-2018.xlsx
                                   Case 18-12491-CSS          Doc 268-1        Filed 12/08/18     Page 37 of 71



                                                                   Schedule 3.11

                                                                   Real Property

See Schedule 1.2(a)(i) and Schedule 1.2(a)(ii), the entirety of which are incorporated herein by reference.

                                                            Permitted Encumbrances

All matters set forth in the Title Commitment.


                      File No.        File Date            Debtor                  Secured Party              Lien Summary   Payoff Letter
                                                                                                                                Status

Success Healthcare, LLC
                                                                              WELLS FARGO BANK,
       1. *         167515436452     03/21/2016       SUCCESS                 NATIONAL           All assets.
                                                      HEALTHCARE,             ASSOCIATION,    AS
                                                      LLC                     AGENT
                                                                              2450      COLORADO
                                                                              AVENUE, SUITE 3000
                                                                              WEST SANTA MONICA

                                                                              CA 90404

Success Healthcare 2, LLC

       2. *         167515427200     03/21/2016       SUCCESS                 WELLS FARGO BANK, All assets.
                                                      HEALTHCARE              NATIONAL
                                                      2, LLC                  ASSOCIATION,   AS
                                                                              AGENT

St. Alexius Hospital Corporation #1


4815-5451-1993.14
                                                                         21
                                   Case 18-12491-CSS   Doc 268-1    Filed 12/08/18   Page 38 of 71



                    20110108071B     10/04/2011                    DELL       FINANCIAL
       3.           (Original)                    ST. ALEXIUS      SERVICES L.L.C. MAIL Lease        of
                                     09/12/2016   HOSPITAL         STOP-PS2DF-23,   ONE computer
                    1609127638600                 CORPORATION      DELL WAY             equipment.
                    (Continuation)                #1               ROUND ROCK TX

                                                              78682
                    120404604034     03/29/2012   ST. ALEXIUS MED ONE CAPITAL
       4.           (Original)                    HOSPITAL    FUNDING, LLC    Specific
                                     02/02/2017                               equipment
                    1702028305118                 ST. ALEXIUS REPUBLIC BANK   listed.
                    (Continuation)                HOSPITAL
                                                  CORPORATION
                                                  #1

       5.           1504225314803 04/22/2015      ST. ALEXIUS      AIR         LIQUIDE Specific
                                                  HOSPITAL         HEALTHCARE          equipment listed
                                                  CORPORATION      AMERICA
                                                  #1               CORPORATION

       6. *         1603226821162    03/21/2016   ST. ALEXIUS      WELLS FARGO BANK, All assets.
                                                  HOSPITAL         NATIONAL
                                                  CORPORATION      ASSOCIATION,   AS
                                                  #1               AGENT

       7.           1708039170732 08/03/2017      ST. ALEXIUS GIBBS   TECHNOLOGY Lease               of
                                                  HOSPITAL    LEASING, LLC       equipment
                                                  CORPORATION
                                                  #1

       8.           1712049688669 12/04/2017      ST. ALEXIUS GIBBS   TECHNOLOGY Lease               of
                                                  HOSPITAL    LEASING - HG1, LLC equipment
                                                  CORPORATION
                                                  #1
4815-5451-1993.14
                                                              22
                                     Case 18-12491-CSS      Doc 268-1    Filed 12/08/18   Page 39 of 71



                    State Tax Lien
       9.                              08/20/2013                       Missouri   Department   of $855,745.93 for
                    08202013-0051                                       Revenue                    multiple periods
                                                                                                   11/2011-8/2012

       10.          State Tax Lien     10/01/2013                       Missouri   Department   of $111,304.64 for
                                                                        Revenue                    9/2012
                    Judgment Lien
       11.                             08/16/2013                       DOR-CE                     $855,745.93
                    1322-MC04436
                    Judgment Lien
       12.                             09/27/2013                       DOR-CE                     $111,304.64
                    1322-MC04436

St. Alexius Properties, LLC
                                                                    WELLS FARGO BANK,
       13. *        1804041234312 04/02/2018            ST. ALEXIUS NATIONAL          All assets.
                                                        PROPERTIES, ASSOCIATION,   AS
                                                        LLC         AGENT



All Wells Fargo liens will be released as of Closing.




4815-5451-1993.14
                                                                   23
              Case 18-12491-CSS   Doc 268-1     Filed 12/08/18   Page 40 of 71



                                      Schedule 3.13

                                  Employee Benefit Plans

See attached.




4815-5451-1993.14
                                           24
                                                           Case 18-12491-CSS                               Doc 268-1                    Filed 12/08/18            Page 41 of 71




Employee Benefit Plans




   Employee Benefit Plan                                                    Description                                                                           Answer          Comments
   Promise Healthcare Group LLC Health and Welfare Benefit Plan             1.) Blue Cross Blue Shield Medical PPO with Prescription Drug                         Completed
                                                                            2.) Blue Cross Blue Shield Medical EPO with Prescription Drug
                                                                            3.) Blue Cross Blue Shield Medical HDHP with HSA and Prescription Drug
                                                                            4.) Guardian Dental High/Low Plan
                                                                            5.) EyeMed Vision Plan
                                                                            6.) Group Life Insurance with AD&D and Travel Assistance
                                                                            7.) Voluntary Life Insurance with AD&D
                                                                            8.) Short Term Disability Insurance
                                                                            9.) Long Term Disability Insurance with Employee Assistance Program
                                                                            10.) Health Flexible Spending Account
                                                                            11.) Hospital Indemnity Plan
                                                                            12.) Critical Illness Plan
                                                                            13.) Whole Life Insurance
   Promise and Success 401k Plan                                            Defined contribution retirement plan                                                  Completed




   Paid Time Off (PTO)



   Education Reimbursement                                                  Maximum reimbursement per calendar year for pre-approved courses through an accredited
                                                                            program is $2,000.
   Each of the Benefit Plans is and has been maintained and administered    No                                                                                     Confirmed
   in all material respects in compliance with its terms and applicable
   legal requirements (including ERISA). There have been no prohibited
   transactions, breaches of fiduciary duty or other material breaches or
   violations of any law applicable to the Benefit Plans. Each Benefit
   Plan intended to be qualified under section 401(a) of the Code has a
   current favorable determination letter (or, in the case of a master and
   prototype or regional prototype plan, a favorable opinion or notification
   letter, as applicable) or an application therefore is pending with the
   Internal Revenue Service. To Seller’s Knowledge, no event has
   occurred which could cause any of the Benefit Plans to become
   disqualified or fail to comply with the applicable requirements of
   sections 401(a) of the Code.
   Except as set forth on Schedule 3.13(c), for the past six (6) years,      No                                                                                   Confirmed
   neither the Companies nor any ERISA Affiliate of the Companies has
   sponsored, maintained, contributed to, or been required to contribute to
   an employee benefit plan that is (i) a “multiemployer plan”, as such
   term is defined in Section 3(37) of ERISA, (ii) subject to Title IV of
   ERISA, Sections 302 or 303 of ERISA or Sections 412 or 436 of the
   Code, or (iii) a multiple employer plan as defined in Section 413(c) of
   the Code. “ERISA Affiliate” shall mean any entity that would be
   treated as a single employer with the Companies or any of their
   subsidiaries under the provisions of the Code and ERISA.
              Case 18-12491-CSS   Doc 268-1    Filed 12/08/18   Page 42 of 71



                                    Schedule 3.13(c)

                                   Multiemployer Plan

None.




4815-5451-1993.14
                                          25
              Case 18-12491-CSS       Doc 268-1       Filed 12/08/18    Page 43 of 71



                                           Schedule 3.14

                                     Litigation or Proceedings

See attached. Also see attachments to Schedule 3.17, the entirety of which are incorporated herein by
reference.




4815-5451-1993.14
                                                 26
                                                                  Case 18-12491-CSS                            Doc 268-1                  Filed 12/08/18      Page 44 of 71

                                                                                                                   3.14 Litigation Report-St. Alexius



     Collection Status
Facility                                      Matter Name                                 Collection Status                                             Policy Deductible Description                                         Group
                                              Start Date                                  Exposure                                                        AP Verification Reserve Amount
TOTAL ITEMS (8)  
                                                                                                                                                             $800,250.00
                                                                                          $2,900,000.00                                                                ­­ $135,000.00
     6  Complaint Filed­Being actively Defended (7)
                                                                                                                                                             $800,250.00
                                                                                          $2,900,000.00                                                                ­­ $135,000.00
St. Alexius Hospital                          Douglas, Tara                               6     Complaint Filed­Being actively Defended                          $250.00 Complaint filed with EEOC alleging racial            Douglas, Tara
                                              11/06/2017                                  $0.00                                                                        ­­ discrimination & retaliation.  Perfected charge not
                                                                                                                                                                          received.  No action required at this time.
                                                                                                                                                                          $0.00
St. Alexius Hospital                          Duffie, Mary                                6     Complaint Filed­Being actively Defended                      $250,000.00 EEOC Complaint filed alleging discrimination        Duffie, Mary
                                              08/01/2017                                  $250,000.00                                                                  ­­ based on race, color, sex & national origin, along
                                                                                                                                                                          with retaliation based on age, disability & other.
                                                                                                                                                                          $20,000.00
St. Alexius Hospital                          Hampton, Raymond                            6     Complaint Filed­Being actively Defended                      $100,000.00 Demand letter received from mother of former        Hampton, Raymond
                                              03/21/2018                                  $2,200,000.00                                                                ­­ patient Raymond Hampton, alleging wrongful
                                                                                                                                                                          death & demanding $2.2 million.
                                                                                                                                                                          $15,000.00
St. Alexius Hospital                          Hollins, James Jr.                          6     Complaint Filed­Being actively Defended                      $100,000.00 Patient admitted to St. Alexius psych unit.  Patient Hollins, James Jr.
                                              11/21/2017                                  $100,000.00                                                                  ­­ is known to have mental retardation and cerebral
                                                                                                                                                                          palsy.  Upon admit to unit, patient was allegedly
                                                                                                                                                                          sexually abused by another patient.  When patient
                                                                                                                                                                          made allegations, the 2nd patient became angry
                                                                                                                                                                          and "punched" Hollins twice in the face.
                                                                                                                                                                          Complaint filed alleging Negligence & failure to
                                                                                                                                                                          supervise & professional negligence.
                                                                                                                                                                          $15,000.00
St. Alexius Hospital                          O'Bryant, Brandon                           6     Complaint Filed­Being actively Defended                      $250,000.00 EEOC Complaint filed alleging discrimination         O'Bryant, Brandon
                                              07/11/2017                                  $250,000.00                                                                  ­­ based on race, color, sex, along with retaliation
                                                                                                                                                                          based on age, disability & other.
                                                                                                                                                                          $20,000.00
St. Alexius Hospital                          Wang, Jiani                                 6     Complaint Filed­Being actively Defended                            $0.00 Former nursing student alleges she was               Wang, Jiani
                                              04/24/2018                                  $0.00                                                                        ­­ discriminated against after she was not allowed to
                                                                                                                                                                          utilize an "English­Chinese e­dictionary" via her
                                                                                                                                                                          smart phone.  It was verified with the Missouri
                                                                                                                                                                          State Nursing Board that she would be unable to
                                                                                                                                                                          utilize the app during her Board exams.  Claimant
                                                                                                                                                                          filed a complaint with the Missouri Commission on
                                                                                                                                                                          Human Rights
                                                                                                                                                                          $10,000.00
St. Alexius Hospital                          Warren, Kenneth                             6     Complaint Filed­Being actively Defended                      $100,000.00 Complaint filed alleging Negligence.                 Warren, Kenneth
                                              08/24/2015                                  $100,000.00                                                                  ­­ Plaintiff underwent a gastric sleeve surgery at St.
                                                                                                                                                                          Alexius in January 2012, performed by Dr.
                                                                                                                                                                          Wagner. In July 2015, a CT scan of plaintiff’s
                                                                                                                                                                          abdomen revealed a surgical trocar at the anterior
                                                                                                                                                                          abdominal wall.
                                                                                                                                                                          $55,000.00
     8­Complaint Filed on Our Behalf (1)
                                                                                                                                                                       ­­
                                                                                          ­­                                                                           ­­ ­­
St. Alexius Hospital                          St. Alexius Corporation # 1 V. Dr. Dednam   8­Complaint Filed on Our Behalf                                              ­­ This is a collection matter/contract dispute    St. Alexius Corporation # 1 V. Dr. Dednam
                                              02/25/2016                                  ­­                                                                           ­­ between Dr. Denam of Senior Care Dentistry and
                                                                                                                                                                          SAH over unpaid rent.  The Doctor has consented
                                                                                                                                                                          a judgment to SAH in amount of $20,394.87.
                                                                                                                                                                          ­­




                                                                                                                                07/23/2018
              Case 18-12491-CSS        Doc 268-1       Filed 12/08/18      Page 45 of 71



                                            Schedule 3.15

                                         Environmental Laws

    1. The Broadway Campus has an underground storage tank of 10,000 gallons; the Jefferson
       Campus has 2 underground storage tank, one is 12,000 gallons, and the other is 2,500. There are 2
       above ground tanks of 500 gallons. There is some encapsulated asbestos on both campuses.
    2. Any Phase I performed by or on behalf of Buyer




4815-5451-1993.14
                                                  27
              Case 18-12491-CSS         Doc 268-1         Filed 12/08/18    Page 46 of 71



                                             Schedule 3.16

                                                  Taxes

Payroll tax defalcation - $497,439 current and $51,661 long term (as of October 25, 2018)

The IRS may have a lien on St. Alexius Hospital assets to secure the payroll tax defalcation. See
Schedule 3.11, the entirety of which is incorporated herein by reference.




4815-5451-1993.14
                                                   28
              Case 18-12491-CSS       Doc 268-1       Filed 12/08/18    Page 47 of 71



                                           Schedule 3.17

                                        Employee Relations

See attached. Also see attachments to Schedule 3.14, the entirety of which are incorporated herein by
reference.




4815-5451-1993.14
                                                 29
                                                             Case 18-12491-CSS               Doc 268-1                  Filed 12/08/18         Page 48 of 71

                                                                                            St. Alexius--Employment Related Litigation



     Collection Status
Facility                                      Matter Name               Collection Status                                                Policy Deductible Description                                       Group
                                              Start Date                Exposure                                                           AP Verification Reserve Amount
TOTAL ITEMS (2)  
                                                                                                                                              $500,000.00
                                                                        $500,000.00                                                                     ­­ $30,000.00
     6  Complaint Filed­Being actively Defended (2)
                                                                                                                                              $500,000.00
                                                                        $500,000.00                                                                     ­­ $30,000.00
St. Alexius Hospital                          Duffie, Mary              6     Complaint Filed­Being actively Defended                         $250,000.00 EEOC Complaint filed alleging discrimination        Duffie, Mary
                                              08/01/2017                $250,000.00                                                                     ­­ based on race, color, sex & national origin, along
                                                                                                                                                           with retaliation based on age, disability & other.
                                                                                                                                                           Position statement filed with EEOC on 08/25/17 &
                                                                                                                                                           pending decision.
                                                                                                                                                           $20,000.00
St. Alexius Hospital                          Wang, Jiani               6     Complaint Filed­Being actively Defended                         $250,000.00 Former nursing student alleges she was              Wang, Jiani
                                              04/24/2018                $250,000.00                                                                     ­­ discriminated against after she was not allowed to
                                                                                                                                                           utilize an "English­Chinese e­dictionary" via her
                                                                                                                                                           smart phone.  It was verified with the Missouri
                                                                                                                                                           State Nursing Board that she would be unable to
                                                                                                                                                           utilize the app during her Board exams.  Claimant
                                                                                                                                                           filed a complaint with the Missouri Commission on
                                                                                                                                                           Human Rights.  
                                                                                                                                                           Position statement has been filed with MCHR.
                                                                                                                                                            We now await a decision.
                                                                                                                                                           $10,000.00




                                                                                                              10/24/2018
              Case 18-12491-CSS            Doc 268-1        Filed 12/08/18       Page 49 of 71



                                                Schedule 3.18

                                                   Contracts

                                                              Contracts
     1.      Operating Agreement of St. Alexius Properties, LLC by and between Success Healthcare 2, LLC, sole
             member, dated April 23, 2014
     2.      Operation Agreement of Success Healthcare, LLC by and between Peter R. Baronoff, Howard B
             Koslow and Lawrence Leder, non-member managers, dated December 1, 2008
     3.      Operating Agreement of Success Healthcare, LLC by and between Peter R. and Malinda Baronoff,
             Howard B. and Jane Koslow, and Lawrence and Carole Leder, dated August 26, 2008
     4.      Amendment and Joinder to Operating Agreement of Success Healthcare, LLC by and between
             Founding Partners Designee, LLC, Success Healthcare, LLC, dated March 17, 2014
     5.      Asset Purchase Agreement by and between St. Alexius Hospital Corporation and Forest Park Hospital
             Corporation, dated August 1, 2010
     6.      Stock Purchase Agreement by and between St. Alexius Hospital Corporation #1 and Forest Park
             Hospital Corporation and Envision Hospital Corporation; Success Healthcare 2, LLC; Medline
             Industries, Inc.; Sun Capital Healthcare, Inc.; and Paul R. Tuft, dated December 9, 2008
     7.      St. Alexius Properties, LLC Promissory Note by and between St. Alexius Properties, LLC and Success
             Healthcare 2, LLC, dated April 11, 2014
     8.      Commercial Premium Finance Agreement by and between Promise Healthcare Group, LLC and First
             Insurance Funding, dated February 8, 2018
     9.      Commercial Premium Finance Agreement by and between Promise Healthcare Group, LLC and First
             Insurance Funding, dated December 18, 2017
     10.     Commercial Premium Finance Agreement by and between Promise Healthcare Group, LLC and First
             Insurance Funding, dated December 12, 2017
     11.     Commercial Premium Finance Agreement by and between Promise Healthcare Group, LLC and First
             Insurance Funding, dated December 18, 2017
     12.     Service Express, Inc. Services Agreement, Business Associate Agreement, and Addendum by and
             between St. Alexius Hospital Corporation #1 and Service Express, Inc., dated June 1, 2016
     13.     Letter of Agreement and Amendments for Chaplain Services by and between St. Alexius Hospital
             Corporation #1 and Kathleen Hinton, dated 2015, 2016 and March 28, 2017
     14.     Letter of Agreement and Amendments for Chaplain Services by and between St. Alexius Hospital
             Corporation #1 and Kathleen Stock, dated 2013, 2015, 2016 and March 28, 2017
     15.     Letter of Agreement and Amendments for Chaplain Services by and between St. Alexius Hospital
             Corporation #1 and Clive Samson, dated March 27, 2017
     16.     Letter of Agreement for Chaplain Services by and between St. Alexius Hospital Corporation #1 and
             Clive Samson, dated March 27, 2016
     17.     Letter of Agreement for Chaplain Services by and between St. Alexius Hospital Corporation #1 and
             Doni Lynn Driemeier-Showers, dated May 22, 2017
     18.     Letter of Agreement and Amendments for Chaplain Services by and between St. Alexius Hospital
             Corporation #1 and Dori Dana Hudson, dated March 28, 2017
     19.     Terms and Conditions of Participation as a Bariatric Surgery Center of Excellence Designee by and
             between St. Alexius Hospital Corporation #1 and Surgical Review Corporation, dated August 30, 2009
     20.     Managed Care Agreement by and between Alexian Brothers Hospital of St. Louis, Inc. and St.
             Anthony's Medical Center and Prudential Health Care Plan, Inc. and Aetna Life Insurance Company,
             dated February 1, 2001
     21.     Hospital Services Agreement by and between St. Alexius Hospital Corporation #1 and Aetna Health
             Inc., dated December 1, 2012
     22.     Alexian Brothers Community Services Institution Provider Agreement by and between St. Alexius
             Hospital Corporation #1 and Alexian Brothers Community Services, dated July 1, 2013
     23.     Third Amendment to Agreement with Rightchoice Managed Care, Inc. To Participating Hospital
             Network Agreement, dated December 23, 2004 by and between St. Alexius Hospital Corporation #1
             d/b/a St. Alexius Hospital and RightCHOICE, dated December 1, 2013

4815-5451-1993.14
                                                       30
              Case 18-12491-CSS             Doc 268-1        Filed 12/08/18       Page 50 of 71



                                                             Contracts
     24.     Provider Agreement by and between St. Alexius Hospital and RightCHOICE, dated May 1, 2015
     25.     Provider Agreement by and between St. Alexius Hospital and RightCHOICE, dated January 8, 2018
     26.     Temporary Letter Agreement - Preferred Provider Network Hospital Agreement by and between
             Alexian Brothers Hospital and Beech Street of California, Inc., dated June 4, 1991
     27.     Hospital Participation Agreement by and between Saint Alexius Hospital Corporation and Care
             Improvement Plus South Central Insurance Company, dated September 1, 2007
     28.     Integration Letter by and between St. Alexius Hospital Corporation #1 and Care Improvements Plus
             and United Healthcare Medicare Solutions, dated April 1, 2016
     29.     Hospital Services Agreement by and between St. Alexius Hospital Corporation 1 and Cigna
             HealthCare, dated 2/1/2016
     30.     Group Health Plan, Inc. Hospital Participation Agreement by and between Tenet St. Louis and Group
             Health Plan, Inc. Hospital Participation Agreement, dated January 1, 1999
     31.     The First Health Network Hospital Contract, as amended, by and between The First Health Network
             and Alexian Brothers Hospital, dated January 1, 2001
     32.     Hospital Agreement by and between Alexian Brothers Hospital and FOCUS Healthcare Management,
             Inc., dated January 1, 1994
     33.     Fourth Amendment, Third Amendment, Second Amendment, Termination Letter by and between St.
             Alexius Hospital Corporation #1 and GATEWAY TO BETTER HEALTH, dated December 31, 2013
     34.     Participating Group Physician Provider Agreement by and between St. Alexius Hospital Corp #1 and
             HealthCare USA of Missouri, LLC, dated July 1, 2011
     35.     Participating Hospital Agreement by and between St. Alexius Hospital Corp #1 and HealthCare USA of
             Missouri, LLC, dated November 1, 2007
     36.     Participating Hospital Agreement by and between St. Alexius Hospital Corp #1 and HealthLink, Inc.,
             dated October 15, 2012
     37.     First Amendment to Agreement with HealthLink, Inc. by and between St. Alexius Hospital Corp #1 and
             HealthLink, Inc., dated November 15, 2015
     38.     Integrated Health Plan, Inc. Participating Hospital Agreement by and between St. Alexius Hospital and
             Integrated Health Plan, Inc., dated April 1, 2006
     39.     Facility and Program Participation Agreement and Medicaid Addendum by and between St. Alexius
             Medical Center and Magellan Behavioral Health, Inc., dated April 30, 2001
     40.     Participating Facility Agreement by and between St. Alexius Hospital Corporation #1 and Mercy
             Health Services, LLC d/b/a Mercy Managed Behavioral Health, dated May 1, 2015 [Renewal Pending]
     41.     Participating Health Provider Agreement General Provisions by and between St. Alexius Hospital and
             Missouri Care Health Plan (Missouri Care), dated October 1, 2009
     42.     Hospital Services Agreement by and between St. Alexius Hospital Corporation and Molina Healthcare,
             dated April 1, 2015
     43.     MPI Participating Facility Agreement by and between Success Healthcare, LLC and MultiPlan, Inc.,
             dated January 15, 2016
     44.     Facility Provider Services Agreement by and between St. Alexius Hospital and NHC Advantage, Inc.,
             dated April 14, 2016
     45.     Facility Agreement and Medicare Advantage Addendum by and between St. Alexius Hospital
             Corporation #1 d/b/a St. Alexius Hospital and RightChoice Managed Care, Inc., dated June 15, 2016
     46.     Facility Participation Agreement Tricare Program by and between St. Alexius Hospital Corporation 1
             and UnitedHealth Military & Veterans Services, LLC, dated April 1, 2013
     47.     Facility Provider Tricare Agreement by and between Promise Hospital of Phoenix, Inc. and Health Net
             Federal Services, LLC, dated November 16, 2017
     48.     Institution Agreement and VA PCCC Amendment to Institution Agreement by and between St. Alexius
             Hospital Corporation #1 and Preferred Health Professionals, L.L.C. And TriWest Healthcare Alliance
             Corp., dated July 1, 2015
     49.     Facility Participation Agreement by and between St. Alexius Hospital and United Behavioral Health,
             Inc., dated May 15, 2001
     50.     Amendment to Facilities Participation Agreement by and between St. Alexius Hospital Corporation #1
             and United Healthcare of the Midwest, Inc., dated October 1, 2014

4815-5451-1993.14
                                                        31
              Case 18-12491-CSS             Doc 268-1       Filed 12/08/18        Page 51 of 71



                                                            Contracts
     51.     Facility Participation Agreement by and between St. Alexius Hospital and United Healthcare of the
             Midwest, Inc., dated August 1, 2005
     52.     Radiology Services Agreement and Business Associate Agreement by and between St. Alexius
             Hospital Corporation #1 and USA Radiology Management Solutions, LLC, dated May 12, 2017
     53.     Member Agency Agreement by and between St. Alexius Hospital Corporation #1 and Missouri
             Department of Public Safety Missouri Interoperability Center, dated May 26, 2016
     54.     User Agreement for Emergency Services Agencies Interoperable Radio System by and between St.
             Alexius Hospital Corp #1 and St. Louis County, Missouri acting for the St. Louis County Emergency
             Communications Commission, dated May 20, 2016
     55.     Memorandum of Understanding by and between St. Alexius Hospital Corporation #1 and St. Louis Job
             Corps, dated July 2, 2012
     56.     Agreement by and between St. Alexius Hospital and East-West Gateway Council of Governments,
             dated February 5, 2009
     57.     Agreement for Outpatient Services and Extension Letter by and between St. Alexius Hospital
             Corporation #1 and Community Care Center of Lemay, dated June 1, 2005
     58.     Transfer Agreement and Amendment to Transfer Agreement by and between St. Alexius Hospital
             Corporation #1 and Community Care Center of Lemay, dated March 1, 2006 and 2018
     59.     Reciprocal Patient Transfer Agreement by and between St. Alexius Hospital and Missouri Baptist
             Hospital of Sullivan d/b/a Missouri Baptist Sullivan Hospital, dated November 18, 2011
     60.     Patient Transfer Agreement by and between St .Alexius Hospital Corporation #1 and Rainer Dialysis,
             LLC, dated December 4, 2012
     61.     Patient Transfer Agreement and Extension by and between St. Alexius Hospital #1 and Royal Oak
             Nursing and rehabilitation Center, LLC, dated August 1, 2014, Second Amendment to Patient Transfer
             Agreement, dated August 13, 2018
     62.     Patient Transfer Agreement by and between St. Alexius Hospital Corporation #1 and SSM Health Care
             St. Louis, SSM Health Cardinal Gelnnon Children's Hospital, and SSM Health Saint Louis University
             Hospital, dated October 15, 2015
     63.     Patient Transfer Agreement by and between St. Alexius Hospital Corporation #1 and The Estates of
             Perryville, dated June 1, 2016, as extended on June 1, 2018
     64.     Patient Transfer Agreement by and between St. Alexius Hospital Corporation #1 and The Estates of
             Spanish Lake, dated June 1, 2016, as extended on June 1, 2018
     65.     Patient Transfer Agreement by and between St. Alexius Hospital Corporation #1 and The Estates of St.
             Louis, dated June 1, 2016, as extended on June 1, 2018
     66.     Transfer Agreement by and between St. Alexius Hospital Corporation #1 and Health Care Center, dated
             May 1, 2009
     67.     Transfer Agreement by and between St. Alexius Hospital Corporation #1 and DCBU Hospice, Inc.,
             dated November 20, 2012
     68.     Transfer Agreement by and between St. Alexius Hospital Corporation #1 and Bernard Care Center,
             dated May 1, 2009
     69.     Transfer Agreement by and between St. Alexius Hospital Corporation #1 and Four Seasons Living
             Center, dated May 1, 2009
     70.     Transfer Agreement by and between St. Alexius Hospital Corporation #1 and GMG, Inc., dated
             November 1, 2009
     71.     Transfer Agreement by and between St. Alexius Hospital Corporation #1 and Heritage Care Center,
             dated May 1, 2009
     72.     Transfer Agreement by and between St. Alexius Hospital Corporation #1 and Levering Regional Health
             Care, dated May 1, 2009
     73.     Transfer Agreement by and between St. Alexius Hospital Corporation #1 and North Village Park, dated
             May 1, 2009
     74.     Transfer Articulation Agreement by and between St. Alexius Hospital Corporation #1 and Linden
             University School of Nursing and Allied Health Sciences St. Charles, MO and Lutheran School of
             Nursing St. Louis Mo, dated August 15, 2015
     75.     Transportation Services Provider Agreement by and between St. Alexius Hospital and Gateway
             Ambulance Service, dated March 9, 2011
4815-5451-1993.14
                                                       32
              Case 18-12491-CSS            Doc 268-1       Filed 12/08/18       Page 52 of 71



                                                            Contracts
     76.     Agreement for Therapy Service by and between St. Alexius Hospital and Eclipse Healthcare, L.L.C.,
             dated July 23, 2012
     77.     Amendments to Roche Diagnostics Corporation Encompass Agreement by and between St. Alexius
             Hospital Corporation #1 and Roche Diagnostics Corporation, dated December 16, 2015, February 16,
             2016, and August 21, 2017
     78.     Amendment to the Amended and Restated Master Agreement dated 6/1/2017) by and between Success
             Healthcare, LLC and Medassets Performance Management Solutions, Inc., dated February 1, 2018
     79.     Supply Agreement, as Amended. by and between Doctors Community Healthcare Corporation and
             Medline Industries, Inc., dated April 20, 2004
     80.     Bill of Sale and Acknowledgement and Release of Claims by and between St. Alexius Hospital
             Corporation #1 and Helping Hands Corporation, dated February 14, 2011
     81.     Billing Services Agreement and Business Associate Agreement by and between St. Alexius Hospital
             Corporation #1 and KSL Billing and Management, LLC, dated August 1, 2017
     82.     Rals Software System License and Support Master Agreement by and between St. Alexius Hospital
             Corporation #1 and Alero Informatics, Inc. November 9, 2017
     83.     Master Sale and License Agreement, Statement of Work and Business Associate Agreement and
             Renewal by and between St. Alexius Hospital and Carestream Health, Inc., dated September 29, 2010
     84.     Corporate Program Agreement by and between Success Healthcare and Medline Industry, dated June 1,
             2010
     85.     CT Service Contract Agreement by and between St. Alexius Hospital Corporation #1 and Alectromek
             Diagnostic Systems, Inc., dated April 1, 2017
     86.     Diagnostics Corporation Encompass Agreement, and Amendment by and between St. Alexius Hospital
             Corporation #1 and Roche Diagnostics Corporation, dated September 25, 2010
     87.     Equipment Lease Agreement, and Extensions by and between St. Alexius Hospital Corporation #1 and
             Bridgewood Health Care Center, LLC, dated July 12, 2009
     88.     Equipment Purchase Agreement by and between St. Alexius Hospital and Radiology Oncology
             Systems, Inc., dated March 10, 2014
     89.     Service Agreement, Addendum and Business Associate Agreement by and between St. Alexius
             Hospital Corporation #1 and ARMC Financial Services, LLC, dated July 1, 2017
     90.     Instrumentation and Professional Services Quote by and between Forest Park Hospital and Qal-Tek
             Associates, dated September 21, 2010
     91.     Master Agreement and Business Associate Addendum and Second Amendment by and between
             Success Healthcare, LLC and MedAssets Supply Chain System, LLC, dated July 15, 2011
     92.     Master Agreement by and between St. Alexius Hospital Corporate #1 and M*Modal Services, LTD.,
             dated May 30, 2012
     93.     Service Agreement Quote by and between St. Alexius Hospital and Carestream Health, Inc., dated
             March 18, 2016
     94.     Service Agreement Quote by and between St. Alexius Hospital and Carestream Health, Inc., dated
             March 13, 2017
     95.     Master Service Agreement by and between St. Alexius Hospital Corporation #1 and One Advantage,
             LLC, dated July 30, 2015
     96.     Master Service Agreement and Supplemental Agreement by and between St. Alexius Hospital
             Corporation #1 and PMAB, LLC, dated October 29, 2015
     97.     Siemens Proposal by and between St. Alexius Hospital and Siemens Medical Solutions USA, Inc.,
             dated May 7, 2010
     98.     Siemens Proposal by and between St. Alexius Hospital and Siemens Medical Solutions USA, Inc.,
             dated June 25, 2015 (Renewal Pending)
     99.     Rental Agreement and Support Agreement by and between St. Alexius Hospital and Carefusion
             Solutions, LLC, dated April 22, 2010
     100.    Magnetic Resonance Imaging and Service Agreement by and between St. Alexius Hospital Corporation
             #1 and Shared Medical Services, Inc., dated March 1, 2017
     101.    Service Agreement by and between St. Alexius Hospital and NexVortex, dated July 27, 2015
     102.    Service Agreement Quotation by and between St. Alexius Hospital and Biomerieux, dated August 12,
             2013
4815-5451-1993.14
                                                      33
              Case 18-12491-CSS            Doc 268-1        Filed 12/08/18       Page 53 of 71



                                                          Contracts
     103.    Service Agreement Quotation by and between St. Alexius Hospital and Biomerieux, dated August 12,
             2016
     104.    Service Agreement Quotation by and between St. Alexius Hospital and Biomerieux, dated August 12,
             2014
     105.    Service Agreement Quotation by and between St. Alexius Hospital and Biomerieux, dated August 12,
             2017 (Awaiting Renewal)
     106.    Service Agreement Quote by and between St. Alexius Hospital and Siemens Medical Solutions USA,
             Inc., dated November 14, 2012 (Awaiting Renewal)
     107.    Service Agreement Quote by and between St. Alexius Hospital and Siemens Medical Solutions USA,
             Inc., dated August 28, 2011
     108.    Equipment Rental Agreement by and between St. Alexius Hospital Corporation #1 and Stryker, dated
             December 11, 2017
     109.    Surgical Equipment Lease by and between St. Alexius Hospital Corporation #1 and Surgical Direct,
             Inc., dated January 1, 2012
     110.    Telephone Answering Service Contract by and between St. Alexius Hospital Corporation #1 and
             Amcom, Inc., undated
     111.    CareDiscovery Master Subscription Agreement, Supplement, Data Sharing Supplement by and between
             St. Alexius Hospital Corporation #1 and Truven Health Analytics, Inc., dated January 1, 2015
             (Renewal Pending)
     112.    Baxter Vaporizer Placement Agreement by and between St. Alexius Hospital Corporation #1 and
             Baxter Healthcare Corporation, dated February 6, 2012
     113.    Baxter Vaporizer Placement Agreement by and between St. Alexius Hospital Corporation #1 and
             Baxter Healthcare Corporation, dated August 24, 2015
     114.    Staffing Agreement by and between St. Alexius Hospital Corporation #1 and Aya Healthcare, Inc.,
             dated May 3, 2018
     115.    Hyperbaric Oxygen Therapy Department Management Agreement by and between St. Alexius Hospital
             Corporation #1 and Brossett Corp., dated March 16, 2012
     116.    NM Planned Maintenance (PM) Agreement by and between St. Alexius Hospital Corporation #1 and
             BC Technical, Inc., dated 10/27/16
     117.    Commercial Pest Service Agreement by and between St. Alexius Hospital Corporation #1 and Blue
             Chip, dated May 31, 2013
     118.    Agreement for Supplemental Staffing Agencies by and between St. Alexius Hospital Corporation #1
             and Nurses PRN, dated January 25, 2010
     119.    Staffing Agreement by and between St. Alexius Hospital Corporation #1 and Nurses PRN, dated
             February 28, 2018
     120.    Staffing Agreement by and between Success Healthcare, LLC and CGH Medical Staffing, Inc., dated
             May 11, 2018
     121.    General Staffing Agreement by and between St. Alexius Hospital and Maxim Healthcare Services, Inc.,
             dated December 30, 2014
     122.    Services Agreement for Senior Care Clinic and Extension Agreements by and between St. Alexius
             Hospital Corporation #1 and Carol D. Blacksher, ANP, dated June 17, 2014, Third Amendment to
             Services Agreement for Senior Care Clinic, dated July 12, 2018
     123.    Service Agreement by and between St. Alexius Hospital Corporation #1 and Anoj Goel, M.D., dated
             April 1, 2009
     124.    Inpatient Dialysis Services Agreement and Extensions by and between St. Alexius Hospital
             Corporation #1 and Hemodialysis Services, Inc., dated December 15, 2006
     125.    Services Agreement and Amendments by and between St. Alexius Hospital Corporation #1 and James
             W. Knight, M.D., dated September 30, 2017
     126.    Physician Employment Agreement and Amendments by and between St. Alexius Hospital Corporation
             #1 and Norbert L. Richardson, M.D., dated January 1, 2016 (New Agreement Pending)
     127.    Amendment to Sublease Agreement by and between St. Alexius Hospital Corporation #1 and James E.
             Kelly, M.D., dated December 1, 2017
     128.    Service Agreement by and between St. Alexius Hospital Corporation #1 and James E. Kelly, M.D.,
             dated April 1, 2010
4815-5451-1993.14
                                                       34
              Case 18-12491-CSS            Doc 268-1       Filed 12/08/18       Page 54 of 71



                                                           Contracts
     129.    Memorandum of Agreement Regarding Autopsy Services by and between St. Alexius Hospital
             Corporation #1 and Saint Louis University d/b/a SLU Care, dated January 25, 2012
     130.    Blood Services Agreements by and between St. Alexius Hospital Corporation #1 and American Red
             Cross, dated January 1, 2016
     131.    Blood Services Agreements by and between St. Alexius Hospital Corporation #1 and American Red
             Cross, dated January 1, 2010
     132.    Bulk Product Agreement by and between St. Alexius Hospital Corporation #1 and Air Liquide
             Healthcare America Corporation, dated June 1, 2012
     133.    Copier Maintenance Agreement by and between St. Alexius Hospital Corporation #1 and GFI Digital,
             Inc., dated July 10, 2017 (Renewal Pending)
     134.    Copier Maintenance Agreement by and between St. Alexius Hospital Corporation #1 and GFI Digital,
             Inc., dated November 27, 2017
     135.    Fleet Management Print Services Agreement by and between St. Alexius Hospital Corporation #1 and
             GFI Digital, Inc., dated July 18, 2017
     136.    Customer Mailing Services Agreement and Business Associate Agreement by and between St. Alexius
             Hospital Corporation #1 and St. Louis pre-Scort, Inc., dated August 7, 2017
     137.    Physician Employment Agreement and Extensions by and between St. Alexius Hospital Corporation #1
             and Russell R. Kraeger, M.D., dated June 13, 2016 (Renewal Pending)
     138.    Exclusive Contract for Emergency Department Services by and between St. Alexius Hospital
             Corporation #1 and Midwest Emergency Department Services, Inc., dated December 14, 2017
     139.    HCAHPS Plus Study and Extensions by and between St. Alexius Hospital and HCAHPS Plus Study
             Agreement, dated July 1, 2015 (Renewal Pending)
     140.    Laboratory Services Agreement by and between St. Alexius Hospital Corporation #1 and BioReference
             Laboratories, Inc., dated January 16, 2015
     141.    Laboratory Interface System Agreement by and between St. Alexius Hospital Corporation #1 and
             Laboratory Corporation of America Holdings, dated May 31, 2012
     142.    Subordinate Agreement for Laundry Processing and Rental Services by and between St. Alexius
             Hospital Corporation #1 and Faultless Healthcare Linen Services, dated February 27, 2012
     143.    Services Agreement and Renewals by and between St. Alexius Hospital Corporation #1 and Stanley L.
             Librach, M.D., dated August 7, 2012
     144.    Master Services Agreement by and between St. Alexius Hospital Corporation #1 and Afflecto Media
             Marketing, dated September 20, 2017
     145.    Memorandum of Understanding by and between St. Alexius Hospital Corporation #1, the Lutheran
             School of Nursing and The Department of Veterans Affairs, dated September 16, 2013
     146.    Agreement for Sign Program Participation by and between St. Alexius Hospital and Missouri Highways
             and Transportation Commission, dated March 12, 2014
     147.    Memorandum of Agreement by and between St. Alexius Hospital Corporation #1 and KEPRO, dated
             August 1, 2014
     148.    Umbrella License Application by and between St. Alexius Hospital Corporation #1 and Motion Picture
             Licensing Corporation, dated June 22, 2011
     149.    Participation and HIPAA Compliance in the ACR National Radiology Data Registry and NRDR
             Agreement by and between St. Alexius Hospital Corporation #1 and American College of Radiology's
             National Radiology Data Registry, dated July 21, 2015
     150.    Physician Recruiting Agreement and Business Associate Agreement by and between St. Alexius
             Hospital Corporation #1 and Alakassery Kumaran Suraj Kumar, M.D., dated July 1, 2017
     151.    Physician Employment Agreement by and between St. Alexius Hospital Corporation #1 and Ryan K.
             Lehmann, D.O., dated May 3, 2016
     152.    Services Agreement for Senior Care Clinic, and Extension Agreements by and between St. Alexius
             Hospital Corporation #1 and Shawn Michael Gao, M.D., dated March 1, 2016
     153.    Physician Recruiting Agreement by and between St. Alexius Hospital Corporation #1 and Nabeela
             Saeed, M.D., dated September 1, 2017
     154.    Proposal for Independent Advisory Services Related to St. Louis Market by and between Success
             Healthcare, LLC and Navigant Consulting, Inc.

4815-5451-1993.14
                                                      35
              Case 18-12491-CSS             Doc 268-1        Filed 12/08/18        Page 55 of 71



                                                            Contracts
     155.    Reference Lab Service Agreement by and between St. Alexius Hospital Corporation #1 and Gamma
             Healthcare, Inc., dated March 15, 2010, as amended by that certain Amendment to Reference Lab
             Services Agreement by and between St. Alexius Hospital Corporation #1 and Gamma Healthcare, Inc.,
             dated January 1, 2018
     156.    Senior Care Clinic Services Agreement and Extensions by and between St. Alexius Hospital
             Corporation #1 and Raymond Brickhouse, D.P.M., dated May 18, 2009
     157.    Senior Care Clinic Services Agreement and Extensions by and between St. Alexius Hospital
             Corporation #1 and Junaid Syed, M.D., dated September 1, 2009, as amended
     158.    Senior Care Clinic Services Agreement and Extensions by and between St. Alexius Hospital
             Corporation #1 and Robert M. West, D.O., dated April 10, 2017
     159.    Service Agreements by and between St. Alexius Hospital Corporation #1 and Midwest Stone Institute,
             dated June 1, 2013
     160.    Service Agreements by and between St. Alexius Hospital Corporation #1 and Midwest Stone Institute,
             dated October 1, 2012
     161.    Service Agreements by and between St. Alexius Hospital Corporation #1 and Midwest Stone Institute,
             dated November 17, 2005
     162.    Services Agreement by and between St. Alexius Hospital Corporation #1 and Raffi K. Krikorian, M.D.,
             dated December 1, 2017
     163.    Senior Care Clinic Services Agreement and Extensions by and between St. Alexius Hospital
             Corporation #1 and Christopher U. Ogbuokiri, M.D., dated September 1, 2011
     164.    Services Agreement by and between St. Alexius Hospital Corporation #1 and Shamail Tariq, M.D.,
             dated January 1, 2017
     165.    Services Agreement by and between St. Alexius Hospital Corporation #1 and Manzoor Tariq, M.D.,
             dated January 1, 2017
     166.    Senior Care Clinic Services Agreement and Extensions by and between St. Alexius Hospital
             Corporation #1 and Karth Antony, M.D., dated February 20, 2013
     167.    Limb Preservation Services Agreement by and between St. Alexius Hospital Corporation #1 and
             Michael Ralph, M.D., dated June 1, 2015
     168.    Service Agreement by and between St. Alexius Hospital Corporation #1 and Midwest Pain
             Management Clinic, LLC, dated January 5, 2018
     169.    Senior Care Clinic Services Agreement and Extensions by and between St. Alexius Hospital
             Corporation #1 and Nabil H. Tauk, M.D., dated October 1, 2012
     170.    Senior Care Clinic Services Agreement and Extensions by and between St. Alexius Hospital
             Corporation #1 and Paul H. Gibson, dated January 26, 2015
     171.    Statement of Agreement by and between St. Alexius Hospital Corporation #1 and Mid-America
             Transplant, dated November 15, 2017
     172.    Master Agreement for Shared Rotational Arrangements by and between St. Alexius Hospital
             Corporation #1 and SSM-SLUSH, Inc., SSM Health Care St. Louis, SSM Cardinal Glennon Children's
             Hospital, dated July 1, 2018
     173.    Residency Cap Affiliation Agreement by and between St. Alexius Hospital Corporation #1 and SSM-
             SLUSH, Inc., SSM Health Care St. Louis, SSM Cardinal Glennon Children's Hospital, dated July 1,
             2018
     174.    Academic Affiliation Agreement by and between St. Alexius Hospital Corporation #1 and Saint Louis
             University Doisy College of Health Sciences, dated March 12, 2018
     175.    Applied Technology Services Practical Nurse Program by and between St. Alexius Hospital
             Corporation #1 and Special School District of St. Louis County, dated April 16, 2016
     176.    Student Agreement by and between St. Alexius Hospital Corporation #1 and Alton Memorial Hospital,
             dated February 6, 2013
     177.    Articulation Agreement by and between St. Alexius Hospital Corporation #1, Lutheran School of
             Nursing and Central Methodist University, dated February 20, 2015
     178.    Affiliation Agreement for Dietetic Student Instruction by and between St. Alexius Hospital Corporation
             #1 and Fontbonne University, dated March 18, 2014
     179.    Affiliation Agreement and Renewal Amendment by and between St. Alexius Hospital Corporation #1
             and Independence University, dated April 1, 2014
4815-5451-1993.14
                                                        36
              Case 18-12491-CSS              Doc 268-1        Filed 12/08/18        Page 56 of 71



                                                           Contracts
     180.    Affiliation Agreement and Extensions by and between St. Alexius Hospital Corporation #1 and
             Lutheran Senior Services, Lutheran Convalescent Home, dated August 21, 2007, as Amended July 12,
             2018 and September 29, 2018
     181.    Affiliation Agreement by and between St. Alexius Hospital Corporation #1 and Missouri Veterans
             Commission, dated September 30, 2016
     182.    Affiliation Agreement and 2017 Extension by and between St. Alexius Hospital Corporation #1 and
             Myrtle Hillard Davis Comprehensive Health Centers, Inc., dated January 1, 2015
     183.    Affiliation Agreement for Clinical Educational Services by and between St. Alexius Hospital
             Corporation #1 and Priority Nutrition Care LLC, dated August 24, 2016
     184.    Affiliation Agreement by and between St. Alexius Hospital Corporation #1 and Sanford-Brown College
             - Hazelwood, dated June 9, 2011
     185.    Academic Affiliation Agreement and Amendments by and between St. Alexius Hospital Corporation
             #1 and SSM Health Care Corporation, dated October 15, 2015
     186.    Affiliation Agreement by and between St. Alexius Hospital Corporation #1 and The Curators of the
             University of Missouri on Behalf of the College of Nursing at the University of Missouri, dated January
             15, 2014
     187.    Affiliation Agreement by and between St. Alexius Hospital Corporation #1 and Independence
             University, dated November 4, 2012
     188.    Affiliation Agreement by and between St. Alexius Hospital Corporation #1 and Jefferson College
             (Radiologic Technology), dated May 1, 2010, as amended and renewed effective November 4, 2018
     189.    Affiliation Agreement by and between St. Alexius Hospital Corporation #1 and Jefferson College,
             dated May 1, 2010, as amended and renewed effective November 4, 2018
     190.    Affiliation Agreement and Extension by and between St. Alexius Hospital Corporation #1 and Saint
             Louis University, dated March 1, 2006
     191.    Affiliation Agreement Extension by and between St. Alexius Hospital Corporation #1 and St. Louis
             College of Health Careers, dated August 27, 2010
     192.    Master Education Affiliation Agreement by and between St. Alexius Hospital Corporation #1 and
             Alexian Brothers Lansdowne Village, dated November 1, 2014
     193.    Entrance Testing Services Agreement by and between St. Alexius Hospital Corporation #1 and
             Assessment Technologies Institute, LLC, dated August 30, 2017
     194.    Affiliation Agreement Amendments by and between St. Alexius Hospital Corporation #1 and The
             community College of Jefferson County, dated November 4, 2017 and November 4, 2018
     195.    Institutional Education Program Agreement by and between St. Alexius Hospital Corporation #1 and
             Chamberlain College of Nursing, LLC, dated December 29, 2010
     196.    Articulation Agreement by and between Lutheran School of Nursing and Iowa College Acquisition
             Corp. d/b/a Kaplan University, dated October 31, 2011
     197.    Agreement to Provide Clinical Internship by and between St. Alexius Hospital Corporation #1 d/b/a
             Lutheran School of Nursing and Kindred Hospitals East, LLC, dated May 31, 2016
     198.    Siemens Proposal by and between St. Alexius Hospital Corporation #1 and Siemens Medical Solutions
             USA, Inc., dated July 1, 2016 (Renewal Pending)
     199.    Service Agreement 16048 by and between St. Alexius Hospital Corporation #1 and SEI Service
             Express, Inc., dated June 1, 2018
     200.    Affiliation Agreement by and between St. Alexius Hospital Corporation #1 and Lindenwood
             University, dated August 18, 2015
     201.    Clinical Education Affiliation Agreement and Guidelines by and between St. Alexius Hospital
             Corporation #1 and Lutheran Senior Services, dated October 13, 2015
     202.    Memorandum of Understanding for Clinical Preceptorship by and between St. Alexius Hospital
             Corporation #1 and Maryville University, dated November 12, 2014
     203.    Written Agreement by and between St. Alexius Hospital Corporation #1 and Board of Regents of
             Southeast Missouri State University on behalf of Department of Human Environmental Studies,
             College of health and Human Services, Southeast Missouri State University, dated March 5, 2014
     204.    Field Practice Agreement by and between St. Alexius Hospital Corporation #1 and Board of Trustees of
             Southern Illinois University Governing Southern Illinois University Edwardsville, dated October 20,
             2014
4815-5451-1993.14
                                                         37
              Case 18-12491-CSS             Doc 268-1       Filed 12/08/18       Page 57 of 71



                                                           Contracts
     205.    Educational Affiliation Agreement by and between St. Alexius Hospital Corporation #1 and Saint Louis
             University Operating the Saint Louis University School of Medicine, dated August 1, 2010
     206.    Amendment to Affiliation Agreement by and between St. Alexius Hospital Corporation #1 and St.
             Patrick Center, dated September 15, 2009 (Renewal Pending)
     207.    Affiliation Agreement for Clinical Educational Services by and between St. Alexius Hospital
             Corporation #1 and South University, LLC, dated September 21, 2016
     208.    Affiliation Agreement for Educational Program by and between Lutheran School of Nursing and St.
             Johns Mercy Health System d/b/a St. John's Medical Center, dated March 1, 2010
     209.    Affiliation Agreement and Extension Amendments by and between St. Alexius Hospital Corporation #1
             and St. Louis Altenheim, d/b/a Long Term Care Facility, dated September 1, 2010
     210.    Affiliation Agreement and Extension Amendments by and between St. Alexius Hospital Corporation #1
             and St. Louis Community College, dated October 1, 2009
     211.    Affiliation Agreement by and between St. Alexius Hospital Corporation #1 and St. Louis Community
             College (Radio Technology), dated November 20, 2014
     212.    Affiliation Agreement for Clinical Educational Services by and between St. Alexius Hospital
             Corporation #1 and Truman State University Health Science, dated May 24, 2016
     213.    Affiliation Agreement for Clinical Educational Services by and between St. Alexius Hospital
             Corporation #1 and Wellness Workdays, dated January 14, 2017
     214.    Lease Agreement by and between St. Alexius Hospital Corporation #1 and Ahmed Ali, M.D., dated
             February 10, 2016
     215.    Lease Agreement and Extension Amendments by and between St. Alexius Hospital Corporation #1 and
             Concierge Care, LLC, dated April 1, 2014
     216.    Lease Agreement and Extension Amendment to Sublease Agreement by and between St. Alexius
             Hospital Corporation #1 and Gurprakash Grewal, M.D., dated July 1, 2009
     217.    Sublease Agreement (3933 South Jefferson) by and between St. Alexius Hospital Corporation #1 and
             NINA Corporation, dated September 1, 2017
     218.    Lease Agreement and Amendment (3535 South Jefferson) by and between St. Alexius Hospital
             Corporation #1 and NINA Corporation, dated October 1, 2009
     219.    Lease Agreement by and between St. Alexius Hospital Corporation #1 and Jay Mahadevan, M.D.,
             dated January 1, 2008; Amendment to Sublease Agreement dated June 1, 2017
     220.    Lease Agreement by and between St. Alexius Hospital Corporation #1 and Arch Clinical Trials, dated
             June 1, 2018
     221.    Management Agreement by and between St. Alexius Hospital Corporation #1 and Cozad Property
             Management Company and Cozad Commercial Real Estate, LTD, dated August 1, 2018
     222.    Lease Agreement and Extension Amendments by and between St. Alexius Hospital Corporation #1 and
             James E. Kelly, M.D., dated August 15, 2011
     223.    Lease Agreement by and between St. Alexius Hospital Corporation #1 and Albert Viloria, M.D., dated
             April 1, 2018
     224.    Seventh Amendment to Sublease Agreement by and between St. Alexius Hospital Corporation #1 and
             James E. Kelly, M.D., dated August 15, 2018
     225.    Lease Agreement and Extension Amendments by and between St. Alexius Hospital Corporation #1 and
             Jitendra M. Patel, dated July 1, 2016
     226.    Lease Agreement by and between St. Alexius Hospital Corporation #1 and Richard W. Danyluck, dated
             April 1, 2018
     227.    Lease Agreement by and between St. Alexius Hospital Corporation #1 and St. Louis Psychiatry Doctors
             Group, LLC, dated June 1, 2018
     228.    Clinical Study Agreement by and between St. Alexius Hospital Corporation #1 and Apollo
             Endosurgery Inc., dated March 18, 2018
     229.    Management Services Agreement by and between St. Alexius Hospital Corporation #1 and Impact
             Healthcare Management LLC, dated October 19, 2015
     230.    Confidentiality Agreement by and between St. Alexius Hospital Corporation #1 and Tenet Health
             Systems, SL d/b/a Saint Louis University Hospital, dated February 26, 2015
     231.    MOSWIN System Membership Letter of Intent by and between St. Alexius Hospital Corporation #1
             and Missouri Department of Public Saftey Missouri Interoperability Center, dated undated
4815-5451-1993.14
                                                       38
              Case 18-12491-CSS            Doc 268-1       Filed 12/08/18       Page 58 of 71



                                                           Contracts
     232.    User Agreement for Emergency Services Agencies Interoperable Radio System by and between St.
             Alexius Hospital Corporation #1 and St. Louis County, Missouri, acting for the St. Louis County
             Emergency Communications Commission, dated May 20, 2016
     233.    Amendment to the Amended and Restated Master Agreement between Success Healthcare, LLC and
             MedAssets Performance Management Solutions, Inc. by and between Success Healthcare, LLC and
             MedAssets Performance Management, dated February 1, 2018
     234.    Amendment to Agreement for Anesthesiology Department Coverage by and between St. Alexius
             Hospital Corporation #1 and Specialists in Anesthesia, P.C., dated October 1, 2018
     235.    Staffing Agreement by and between St. Alexius Hospital Corporation #1 and LRS Healthcare, dated
             October 1, 2018
     236.    Service Agreement and Addendum by and between St. Alexius Hospital Corporation #1 and Covidien,
             dated October 1, 2018
     237.    Master Agreement for Shared Rotational Arrangements and Residency Cap Affiliation Agreement by
             and between St. Alexius Hospital Corporation #1 and SSM Health St. Mary’s Hospital and SSM Health
             Saint Louis University Hospital, dated June 26, 2019
     238.    Financing Proposal by and between St. Alexius Hospital Corporation #1 and De Lage Landen, dated
             July 12, 2018




4815-5451-1993.14
                                                      39
              Case 18-12491-CSS   Doc 268-1    Filed 12/08/18   Page 59 of 71



                                     Schedule 3.20

                                       Insurance

See attached.




4815-5451-1993.14
                                          40
                                                                                                                                    Case 18-12491-CSS            Doc 268-1      Filed 12/08/18      Page 60 of 71


                                                                                                                                                             Success Healthcare, LLC
                                                                                                                                                              Schedule of Insurance
                                                                                                                                                                  Property Program
                         Coverage                                                Carrier                                                   Policy #                             Effective      Expiration                Limits/Participation                                           Deductible
                                                                                                                                                Excess Excess Earthquake Layer (Excess of Deductible)
                    Earthquake (CA)                              United Specialty Insurance Company                                      RDF100842                             11/18/2017     11/18/2018            $25M Part of $40M XS of $10M
                    Earthquake (CA)                         General Security Indemnity Company of Arizona                            TR0001486-04174-17                        11/18/2017     11/18/2018            $10M Part of $40M XS of $10M
                                                                                                                                                                                                                                                                                            See Below
                    Earthquake (CA)                             Hudson Specialty Insurance Company                                       315175HS-1                            11/18/2017     11/18/2018            $5M Part of $40M XS of $10M
                                                                                                                                                                                                 Total Layer               $40,000,000
                                                                                                                                                         Primary Layer (Excess of Deductible)
  Primary Property (ALL LOCATIONS INCLUDING CA)                      Continental Casualty Company                                      RMP2083618782                           11/18/2017     11/18/2018            $683,594,296 Per Occurrence
                                                                                                                                                           Deductibles
All Coverages & Perils                                                                                                                                                                                                                                                                                           $100,000
Terrorism is included on C.N.A. Policy
Business Interruption period of indemnity: Twelve (12) Months
Extended period of indemnity of 365 days
                                                                                                                                                                 Except
                                             Windstorm for locations in FL, HI, CNA First Tier Areas, within the states of AL, GA, LA, MS, NC, SC, TX,or VA and Puerto Rico, US Virgin Islands, and other US territories and possessions (5% or $250,000 Deductible Which ever is greater
Flood (Per Occurrence/Per Location)                                                                                                                                                                                                                                                                              $250,000
Except Flood in 100 Year Flood Plains (Per Occurrence/Per Location)                                                                                                                                                                                                                                              $500,000
                                                                                                      Earth Movement for locations in Alaska California Hawaii, Puerto Rico (5% or $250,000 Deductible Which ever is greater
                                                                                                  Earth Movement for locations in Critical Madrid Areas NM-A, NM-B and NM-C (5% or $250,000 Deductible Which ever is greater
                                                                                                                                                                   Casualty Program
                                                                                                                                               PROMISE HEALTHCARE, INC. / SUCCESS HEALTHCARE, LLC
                        Coverage                                                Carrier                                                     Policy #                            Effective  Expiration                   Limits/Participation                                            Deductible
Hospital Professional Liability / GL / EBL              Steadfast Insurance Company                                                     HPC0161904-00                         11/18/2017  11/18/2018                   $1M Per Occ / $3M Agg                                     $100,000 Each Occurrence
EBL                                                     Steadfast Insurance Company                                                     HPC0161904-00                         11/18/2017  11/18/2018                   $1M Per Occ / $1M Agg                                     $100,000 Each Occurrence
Excess Liability                                        Steadfast Insurance Company                                                     HPC6221004-03                         11/18/2017  11/18/2018                       $25M xs of $1M                                           Underlying Policies
Excess Liability                                        Ironshore Specialty Insurance Company                                              96230306                           11/18/2017  11/18/2018                      $10M xs of $26M                                           Underlying Policies
Workers' Compensation/Employer's Liability              United Heartland/Accident Find Insurance Co                                               1400009101 - Success         3/21/2018   3/21/2019                       $1m/$1m/$1m                                                     N/A
                                                                                                                                                                 Success Healthcare
Commercial Auto                                         Philadelphia Indemnity Insurance Co                                              phpk1743524                          11/18/2017  11/18/2018                  $1m combined single limit                               $1,000 Comp / $1,000 Collision
                                                                                                                                                             Executive Package Program
                         Coverage                                                Carrier                                                    Policy #                              Effective        Expiration            Limits/Participation                                          Deductible
                                                                                                                                                                                                                                                                                 $250,000 Per Occurrence
                                                                                                                                                                                                                                                                                         Except:
Executive Package                                       Hiscox Insurance Company                                                        UVA138088718                              1/24/2018        1/24/2019                  $5,000,000
                                                                                                                                                                                                                                                                                $50,000 Fiduciary Liability
                                                                                                                                                                                                                                                                            $50,000 Employed Lawyers Liability
Excess Liabilty (Directors & Officers)                  Navigators Insurance Company                                                  CH18DOL323113IV                             1/24/2018        1/24/2019              $5M xs of $5M                                             Underlying Policies
Excess Liabilty (Directors & Officers)                  RSUI Indemnity Company                                                           NHS675401                                1/24/2018        1/24/2019              $5M xs of $10M                                            Underlying Policies
Excess Liabilty (Directors & Officers)                  Starr Indemnity & Liability Company                                             MMX0108718                                1/24/2018        1/24/2019              $5M xs of $15M                                            Underlying Policies
Excess Liabilty (Directors & Officers)                  Ironshore Specialty Insurance Company                                            001918404                                1/24/2018        1/24/2019              $5M xs of $20M                                            Underlying Policies
Excess Liabilty (Directors & Officers)                  Illinois National Insurance Company                                             ELU15391118                               1/24/2018        1/24/2019        $10M xs of $25M (Side A Only)                                   Underlying Policies
Crime                                                   Hiscox Insurance Company                                                       UC2140755318                               1/24/2018        1/24/2019                $5,000,000                                           $250,000 Per Occurrence
                                                                                                                                                           Storage Tank Liability Program
                                                                                                                                                               SUCCESS HEALTHCARE, LLC
                         Coverage                                              Carrier                                                      Policy #                           Effective           Expiration           Limits/Participation                                           Deductible
Storage Tank Liability                                  Indian Harbour Insurance Company                                                  PEC0047745                          6/20/2018            6/20/2019          $1M Per Tank / $13M Agg                                 $25,000 Each Pollution Incident
                                      Case 18-12491-CSS   Doc 268-1    Filed 12/08/18         Page 61 of 71
                                                 SUCCESS HEALTHCARE, LLC
                                                          Named Insured
Success Healthcare, LLC
Success Healthcare 1, LLC
St. Alexius Hospital Corporation #1
Success Healthcare 2, LLC

                                                  2013-14 Schedule of Locations
                             FACILITY                                      STREET ADDRESS                     CITY      STATE    ZIP
Silver Lake Medical Center -- Downtown                      1711 Temple Street                            Los Angeles     CA    90026
Silver Lake Medical Center -- Ingleside                     7500 East Hellman Avenue                       Rosemead       CA    91770
St. Alexius Hospital                                        2639 Miami Street - Building 1                  St. Louis    MO     63118
                                                            2639 Miami Street - Building 2                  St. Louis    MO     63118
                                                            2639 Miami Street - Building 3                  St. Louis    MO     63118
                                                            2639 Miami Street - Building 4                  St. Louis    MO     63118
                                                            2639 Miami Street - Building 5                  St. Louis    MO     63118
                                                            2639 Miami Street - Building 6                  St. Louis    MO     63118
                                                            2639 Miami Street - Building 7                  St. Louis    MO     63118
                                                            2639 Miami Street - Building 8                  St. Louis    MO     63118
                                                            2639 Miami Street - Building 9                  St. Louis    MO     63118
                                                            2639 Miami Street - Building 10                 St. Louis    MO     63118
                                                            2639 Miami Street - Building 11                 St. Louis    MO     63118
                                                            2639 Miami Street - Building 12                 St. Louis    MO     63118
                                                            2639 Miami Street - Building 13                 St. Louis    MO     63118
                                                            2639 Miami Street - Building 14                 St. Louis    MO     63118
                                                            3933 S. Broadway - Building 1                   St. Louis    MO     63118
                                                            3933 S. Broadway - Building 2                   St. Louis    MO     63118
                                                            2361 Keokuk - Building 1                        St. Louis    MO     63118
                                                            2361 Keokuk - Building 2                        St. Louis    MO     63118
                                                            2361 Keokuk - Building 3                        St. Louis    MO     63118
                                                            2361 Keokuk - Building 4                        St. Louis    MO     63118
                                                            2361 Keokuk - Building 5                        St. Louis    MO     63118
                                                            1400 Lemay Ferry                                St. Louis    MO     63125
                                                            5213 Hampton Avenue                             St. Louis    MO     63109
                                                            3848 Texas Avenue                               St. Louis    MO     63118
School of Nursing - Education Bldg.                         3547 S. Jefferson                               St. Louis    MO     63118
School of Nursing - Residence Hall                          2611 Miami                                      St. Louis    MO     63118
Medical Office Bldg.                                        3535 S. Jefferson                               St. Louis    MO     63118
                       Case 18-12491-CSS   Doc 268-1   Filed 12/08/18   Page 62 of 71


                                      SUCCESS HEALTHCARE, LLC
                                            Named Insured
                                                FACILITY
Success Healthcare, L.L.C.
Success Healthcare 1, L.L.C.
St. Alexius Hospital Corporation #1
Success Healthcare 2, L.L.C.
              Case 18-12491-CSS   Doc 268-1    Filed 12/08/18   Page 63 of 71



                                     Schedule 3.21

                             Third Party Payor Cost Reports

2008 - 2017




4815-5451-1993.14
                                          41
              Case 18-12491-CSS   Doc 268-1     Filed 12/08/18   Page 64 of 71



                                     Schedule 3.22

                                  Medical Staff Matters

None.




4815-5451-1993.14
                                           42
              Case 18-12491-CSS    Doc 268-1     Filed 12/08/18   Page 65 of 71



                                       Schedule 3.24

                                  Experimental Procedures

None.




4815-5451-1993.14
                                            43
              Case 18-12491-CSS   Doc 268-1     Filed 12/08/18   Page 66 of 71



                                      Schedule 3.25

                                   Certificates of Need

None.




4815-5451-1993.14
                                           44
                                  Case 18-12491-CSS             Doc 268-1       Filed 12/08/18    Page 67 of 71



                                                                   Schedule 3.26

                                                                   Bank Accounts



                                                                Signature @                                         AR Bank Account or Non-AR
 Bank Name          Account No.   Account Name                  SAH                 Address                         Bank Account

                                  St. Alexius Hospital,
                                  Special Uses Account,
 Bank of             0046 8168    Lutheran FSA Program, Fed                         Bank of America, N.A., PO Box
 America               5549       FDS Acct                      Michael Motte       25118, Tampa, FL 33622-5118     Non-AR Bank Account
 Bank of             0046 8168    St. Alexius Hospital,                             Bank of America, N.A., PO Box
 America               7479       Accounts Payable Account      Michael Motte       25118, Tampa, FL 33622-5118     Non-AR Bank Account
                                  St. Alexius Hospital,
 Bank of             0046 8168    Depository Account, Credit                        Bank of America, N.A., PO Box
 America               7592       Card Processing               Michael Motte       25118, Tampa, FL 33622-5118     Non-AR Bank Account
 City National                    St. Alexius Hospital, Petty                       Corporate Banking, PO Box
 Bank               1954516595    Cash Account                  Michael Motte       025620, Miami, FL 33102-5620    Non-AR Bank Account
 City National                    St. Alexius Hospital,                             Corporate Banking, PO Box
 Bank               1954516505    Operating Account             Michael Motte       025620, Miami, FL 33102-5620    Non-AR Bank Account
 City National                    St. Alexius Hospital, Lock                        Corporate Banking, PO Box
 Bank               1954516621    Box-Government                Michael Motte       025620, Miami, FL 33102-5620    AR Bank Account
 City National                    St. Alexius Hospital, Lock                        Corporate Banking, PO Box
 Bank               1954516650    Box-Non-Government            Michael Motte       025620, Miami, FL 33102-5620    AR Bank Account
                                  Lutheran School of Nursing,
                                  Elinor A Benhoff Dunn
 City National                    Scholarship Fund, Financial                       Corporate Banking, PO Box
 Bank               1954516676    Aid Account                   Michael Motte       025620, Miami, FL 33102-5620    Non-AR Bank Account
                                  Lutheran School of Nursing,
                                  Elinor A Benhoff Dunn
 City National                    Scholarship Fund, Trust                           Corporate Banking, PO Box
 Bank               1954516689    Account                       Michael Motte       025620, Miami, FL 33102-5620    Non-AR Bank Account


4815-5451-1993.14
                                                                         45
              Case 18-12491-CSS   Doc 268-1    Filed 12/08/18   Page 68 of 71



                                      Schedule 4.4

                                       Litigation

None.




4815-5451-1993.14
                                          46
              Case 18-12491-CSS     Doc 268-1     Filed 12/08/18   Page 69 of 71



                                         Schedule 4.5

                                  Buyer Financial Statements

See attached.




4815-5451-1993.14
                                             47
                    Case 18-12491-CSS        Doc 268-1     Filed 12/08/18        Page 70 of 71


                                            Americore Holdings, LLC
                                    Consolidated Balance Sheets‐ 06/30/2018

                                                                              Consolidated Americore Holdings

Assets
     Cash
              Operating Cash                                                  $                                            818,341

      Accounts Receivable
          Accounts Receivable                                                                                            6,550,000

      Inventory                                                                                                              705,011

      Prepaids                                                                                                           6,785,680

      Pension Asset                                                                                                      2,665,345

      Equipment                                                                                                          4,636,243

      Real Estate                                                                                                      30,824,367


TOTAL ASSETS                                                                  $                                       52,984,987



Liabilities

      Accounts Payable
          Trade Payable                                                       $                                       10,561,595

      Real Estate Financing                                                                                              6,500,000

      Loans & Leases Payable                                                                                           21,367,053

      Note Payable                                                                                                       2,300,000

      Additional Minimum Pension Liability                                                                             10,175,887


TOTAL LIABILITIES                                                             $                                       50,904,535



EQUITY                                                                        $                                         2,080,452

              ** (SUBJECT TO YEAR END ADJUSTMENTS)                                                                                   ‐
              Case 18-12491-CSS   Doc 268-1     Filed 12/08/18   Page 71 of 71



                                      Schedule 4.6

                            Certain Post-Balance Sheet Results

None.




4815-5451-1993.14
                                           48
